Exhibit 10.1

 

EXECUTION COPY

 

$325,000,000

 

iGATE CORPORATION

 

4.750% Senior Notes due 2019

 

PURCHASE AGREEMENT

 

March 19, 2014

 

RBC CAPITAL MARKETS, LLC (“RBC”)

as Representative of the several Initial Purchasers (as defined herein)
c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street, 8th Floor
New York, New York 10281

 

Ladies and Gentlemen:

 

iGATE Corporation, a Pennsylvania corporation (the “Company”), and iGATE
Technologies Inc., a Pennsylvania corporation (“iTI”), iGATE Inc., a
Pennsylvania corporation (“iGI”) and iGATE Holding Corporation, a Delaware
corporation (“Holding” and collectively with iTI and iGI, the “Guarantors”),
hereby agree with you as follows:

 

1.                                      Issuance of Notes.  Subject to the terms
and conditions herein contained, the Company proposes to issue and sell to the
several Initial Purchasers named in Schedule I hereto, acting severally and not
jointly (the “Initial Purchasers”), $325,000,000 aggregate principal amount of
4.750% Senior Notes due 2019 (each a “Note” and, collectively, the “Notes”). 
The Notes will be issued pursuant to an indenture (the “Indenture”), to be dated
as of April 2, 2014, by and among the Company, the Guarantors and Wilmington
Trust, National Association, as trustee (the “Trustee”), and will be guaranteed
on a senior basis by the Guarantors (such guarantees being referred to herein as
“Guarantees” and, together with the Notes, the “Securities”).  The proceeds of
the Notes will be used as described under the caption “Use of Proceeds” in the
Time of Sale Document (as defined below).

 

The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes shall bear the
legends set forth in the final offering memorandum, dated the date hereof  (the
“Final Offering Memorandum”).  The Company has prepared (i) a preliminary
offering memorandum, dated March 14, 2014 (the “Preliminary Offering
Memorandum”), (ii) a pricing term sheet, dated the date hereof, attached hereto
as Schedule II, which includes pricing terms and other information

 

--------------------------------------------------------------------------------


 

with respect to the Notes (the “Pricing Supplement”), and (iii) the Final
Offering Memorandum, in each case, relating to the offering and sale of the
Notes (the “Offering”).  All references in this purchase agreement (the
“Agreement”) to the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum include, unless expressly stated otherwise,
(i) all amendments or supplements thereto prepared by, or approved in writing
by, the Company, (ii) all financial statements and schedules and other
information contained therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained therein), (iii) any electronic copy of the Time of Sale Document or
Final Offering Memorandum and (iv) any offering memorandum “wrapper” to be used
in connection with offers to sell, solicitations of offers to buy or sales of
the Notes in non-U.S. jurisdictions.  The Preliminary Offering Memorandum and
the Pricing Supplement are collectively referred to herein as the “Time of Sale
Document.”  As used herein, “Applicable Time” means 11:30a.m. (New York time) on
March 19, 2014.

 

2.                                      Terms of Offering.  The Initial
Purchasers have advised the Company, and the Company understands, that the
Initial Purchasers will make offers to sell (the “Exempt Resales”) some or all
of the Notes purchased by the Initial Purchasers hereunder on the terms set
forth in the Time of Sale Document and the Final Offering Memorandum to persons
(the “Subsequent Purchasers”) whom the Initial Purchasers reasonably believe
(i) are “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act) (“QIBs”), or (ii) are not “U.S. persons” (as defined in
Regulation S under the Securities Act) and in compliance with the laws
applicable to such persons in jurisdictions outside of the United States.

 

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) in the form attached as
Exhibit A hereto, to be executed on and dated as of the Closing Date (as defined
below).  Pursuant to the Registration Rights Agreement, the Company and the
Guarantors will agree, among other things, to file with the SEC (a) a
registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) relating to notes and guarantees to be offered in
exchange for the Notes (the “Exchange Notes”) and the Guarantees (the “Exchange
Guarantees”) which shall be identical to the Notes and the Guarantees, except
that the Exchange Notes and the Exchange Guarantees shall have been registered
pursuant to the Exchange Offer Registration Statement and will not be subject to
restrictions on transfer or contain additional interest provisions, (such offer
to exchange being referred to as the “Exchange Offer”), and/or (b) under certain
circumstances, a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”) relating to the resale by
certain holders of the Notes and the Guarantees.  If required under the
Registration Rights Agreement, the Company will issue Exchange Notes (the
“Private Exchange Notes”) and the Guarantors will issue the Exchange Guarantees
(“Private Exchange Guarantees”) to the Initial Purchasers.  If the Company and
the Guarantors fail to satisfy their obligations under the Registration Rights
Agreement, the Company will be required to pay additional interest to the
holders of the Notes under certain circumstances to be set forth in the
Registration Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

This Agreement, the Indenture, the Registration Rights Agreement, the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Private Exchange
Notes and the Private Exchange Guarantees are collectively referred to herein as
the “Documents”, and the transactions contemplated hereby and thereby are
collectively referred to herein as the “Transactions”.

 

3.                                      Purchase, Sale and Delivery.  On the
basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Initial Purchasers, and each of the Initial
Purchasers agree, severally but not jointly, to purchase from the Company, the
Securities at a purchase price of 100% of the aggregate principal amount
thereof.  Delivery to the Initial Purchasers of and payment for the Securities
shall be made at a closing (the “Closing”) to be held at 9:00 a.m., New York
time, on April 2, 2014 (the “Closing Date”) at the New York offices of Paul
Hastings LLP (or such other place as shall be reasonably acceptable to the
Initial Purchasers); provided, however, that if the Closing has not taken place
on the Closing Date because of a failure to satisfy one or more of the
conditions specified in Section 7 hereof and this Agreement has not otherwise
been terminated by the Initial Purchasers in accordance with its terms, “Closing
Date” shall mean 9:00 a.m. New York time on the first business day following the
satisfaction (or waiver) of all such conditions after notification by the
Company to the Initial Purchasers of the satisfaction (or waiver) of such
conditions.  As compensation for the services rendered by the Initial Purchasers
to the Company in respect of the issuance and sale of the Securities, the
Company agrees to pay the Initial Purchasers a commission in the amount of 
1.30% of the aggregate principal amount of the Securities on the Closing Date.

 

The Company shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal (same day) funds bank wire transfer.  The certificates representing the
Securities in definitive form shall be made available to the Initial Purchasers
for inspection at the New York offices of Paul Hastings LLP (or such other place
as shall be reasonably acceptable to the Initial Purchasers) not later than
9:00 a.m. New York time one business day immediately preceding the Closing
Date.  Securities to be represented by one or more definitive global securities
in book-entry form will be deposited on the Closing Date, by or on behalf of the
Company, with The Depository Trust Company (“DTC”) or its designated custodian,
and registered in the name of Cede & Co.

 

4.                                      Representations and Warranties of the
Company and the Guarantors.  The Company and the Guarantors jointly and
severally represent and warrant to, and agree with, the Initial Purchasers that:

 

(a)                                 Offering Materials Furnished to Initial
Purchasers.  The Company has delivered to the Initial Purchasers the Time of
Sale Document, the Final Offering Memorandum and each Company Additional Written
Communication (as hereinafter defined) in such quantities and at such places as
the Initial Purchasers have reasonably requested.

 

(b)                                 Limitation on Offering Materials.  The
Company has not prepared, made, used, authorized, approved or distributed and
will not, and will not cause or allow its agents or

 

3

--------------------------------------------------------------------------------


 

representatives to, prepare, make, use, authorize, approve or distribute any
written communication that constitutes an offer to sell or a solicitation of an
offer to buy the Securities, or otherwise is prepared to market the Securities,
other than (i) the Time of Sale Document, (ii) the Final Offering Memorandum and
(iii) any marketing materials (including any roadshow or investor presentation
materials) or other written communications, in each case used in accordance with
Section 5(c) hereof (each such communication by the Company or its agents or
representatives described in this clause (iii), a “Company Additional Written
Communication”).

 

(c)                                  No Material Misstatement or Omission. 
(i) The Time of Sale Document, as of the Applicable Time, did not and, at all
times subsequent thereto through the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the Final Offering Memorandum, as of the date
thereof, did not and, at the time of each sale of the Securities and at the
Closing Date, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and (iii) each
such Company Additional Written Communication, when taken together with the Time
of Sale Document, did not, and, at the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except in each case that the representations and
warranties set forth in this paragraph do not apply to statements or omissions,
made in reliance upon and in conformity with information relating to any Initial
Purchaser and furnished to the Company or the Guarantors in writing by the
Initial Purchasers expressly for use in the Time of Sale Document or the Final
Offering Memorandum as set forth in Section 13.  No injunction or order has been
issued that either (i) asserts that any of the Transactions is subject to the
registration requirements of the Securities Act or (ii) would prevent or suspend
the issuance or sale of any of the Securities or the use of the Time of Sale
Document or the Final Offering Memorandum in any jurisdiction. No statement of
material fact included in the Final Offering Memorandum has been omitted from
the Time of Sale Document, and no statement of material fact included in the
Time of Sale Document has been omitted from the Final Offering Memorandum.

 

(d)                                 Reporting Compliance.  The Company is
subject to, and is in full compliance in all material respects with, the
reporting requirements of Section 13 and Section 15(d), as applicable, of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder (collectively, the “Exchange Act”).

 

(e)                                  Preparation of the Financial Statements of
the Company.  The financial statements of the Company included in the Time of
Sale Document and the Final Offering Memorandum present fairly the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements and supporting schedules have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto, and,
except for the separate financial

 

4

--------------------------------------------------------------------------------


 

statements of the guarantor subsidiaries as required by Rule 3-10 of Regulation
S-X, in accordance with the requirements of Regulation S-X.  No other financial
statements of the Company are required to be included in the Time of Sale
Document or the Final Offering Memorandum.  The financial data set forth under
the captions “Summary—Summary Historical and Pro Forma Financial Data,”
“Unaudited Pro Forma Condensed Combined Financial Statements” and “Selected
Historical Consolidated Financial Data” in the Time of Sale Document and the
Final Offering Memorandum fairly present the information set forth therein and
has been prepared on a basis consistent with that of the audited financial
statements of the Company contained in the Time of Sale Document and the Final
Offering Memorandum.  The unaudited pro forma financial information and related
notes of the Company and its subsidiaries contained in the Time of Sale Document
and the Final Offering Memorandum, except for the separate financial statements
of the guarantor subsidiaries as required by Rule 3-10 of Regulation S-X, have
been prepared in accordance with the requirements of Regulation S-X and have
been properly presented on the bases described therein, and give effect to
assumptions used in the preparation thereof are on a reasonable basis and in
good faith and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

 

(f)                                   Statistical and Market-Related Data. The
statistical, demographic and market-related data included in the Time of Sale
Document or the Final Offering Memorandum are based on or derived from sources
that the Company believes to be reliable and accurate or represent the Company’s
good faith estimates that are made on the basis of data derived from such
sources.

 

(g)                                  Disclosure Controls and Procedures;
Deficiencies in or Changes to Internal Control Over Financial Reporting.  The
Company and the Subsidiaries have established and maintain disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)), which
(i) are designed to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; (ii) have been evaluated by
management of the Company for effectiveness as of the end of the Company’s most
recent fiscal quarter; and (iii) are effective in all material respects to
perform the functions for which they were established. Based on the most recent
evaluation of its disclosure controls and procedures, the Company is not aware
of (i) any significant deficiencies or material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting.  The statements relating to
disclosure controls and procedures made by the principal executive officers (or
their equivalents) and principal financial officers (or their equivalents) of
the Company in the certifications required by the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith are complete and
correct.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Independent Accountants.  Ernst & Young
Associates, LLP, who have expressed their opinion with respect to the financial
statements (which term as used in this Agreement includes the related notes
thereto) and supporting schedules of the Company included in the Time of Sale
Document and the Final Offering Memorandum, are (i) independent public or
certified public accountants as required by the Securities Act and the Exchange
Act with respect to the Company, (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

 

(i)                                     No Material Adverse Change.  Subsequent
to the date as of which information is contained in the Time of Sale Document,
except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, (i) neither the Company nor any of the Subsidiaries has incurred any
liabilities, direct or contingent, including without limitation any losses or
interference with its business from fire, explosion, flood, earthquakes,
accident or other calamity, whether or not covered by insurance, or from any
strike, labor dispute or court or governmental action, order or decree, in each
case, that are material, individually or in the aggregate, to the Company and
the Subsidiaries, taken as a whole, or has entered into any material
transactions not in the ordinary course of business, (ii) there has not been any
material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company or the Subsidiaries, taken
as a whole, or any payment of or declaration to pay any dividends or any other
distribution with respect to the Company and (iii) there has not been any
material adverse change in the properties, business, prospects, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole (each of clauses (i), (ii) and
(iii), a “Material Adverse Change”). To the Company’s knowledge, there is no
event that is reasonably likely to occur, which if it were to occur, would,
individually or in the aggregate, have a Material Adverse Effect (as defined
below) except as disclosed in the Time of Sale Document and the Final Offering
Memorandum.

 

(j)                                    Rating Agencies.  No “nationally
recognized statistical rating organization” (as such term is used under
Section 15E of the Exchange Act) (i) has imposed (or has informed the Company
that it is considering imposing) any condition (financial or otherwise) to
retain any rating assigned to the Company or any of the Subsidiaries or to any
securities of the Company or any of the Subsidiaries or (ii) has indicated to
the Company that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with negative
implications or under review for a possible change that does not indicate the
direction of the possible change) or (B) any change in the outlook for any
rating of the Company or any of the Subsidiaries or any securities of the
Company or any of the Subsidiaries.

 

(k)                                 Incorporation and Good Standing of the
Company and its Subsidiaries.  The Company and each of the Subsidiaries has been
duly incorporated or organized, as the case may be, and is validly existing as a
corporation, partnership or limited liability company, as

 

6

--------------------------------------------------------------------------------


 

applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization and has the power and authority (corporate or
other) to own, lease and operate its properties and to conduct its business as
described in the Time of Sale Document and the Final Offering Memorandum and, to
enter into and perform its obligations under this Agreement.  Each of the
Company and each Subsidiary is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business except where the failure to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, (B) the
ability of the Company or any Subsidiary to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents, or (D) the consummation of any of the Transactions (each, a
“Material Adverse Effect”). All of the issued and outstanding capital stock or
other equity or ownership interests of each Subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable and are owned by the
Company, directly or through Subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or adverse claim. The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than (i) the subsidiaries listed in Exhibit 21 to the
Company’s Annual Report on Form 10-K for the fiscal year ended 2013 and
(ii) such other entities omitted from Exhibit 21 which, when such omitted
entities are considered in the aggregate as a single subsidiary, would not
constitute a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X (collectively, the “Subsidiaries”).  As of the date of the Time
of Sale Document and the Final Offering Document, the only “significant
subsidiary” of the Company is iGATE Global Solutions, Limited, an entity
organized under the laws of India.

 

(l)                                     Guarantors.  Other than the Guarantors,
the Company has no wholly-owned domestic subsidiary which has Total Assets (as
determined in accordance with generally accepted accounting principles in the
United States) and Consolidated EBITDA (each, as defined in the Indenture and
measured, in the case of Total Assets, at the end of the most recent fiscal
period for which internal financial statements are available and, in the case of
Consolidated EBITDA, for the four quarters ended most recently for which
internal financial statements are available, in each case measured on a pro
forma basis after giving effect to any acquisitions or depositions of companies,
division or lines of business since such balance sheet date or the start of such
four quarter period, as applicable, and on or prior to the date of acquisition
of such subsidiary) of 5.0% or more of the Company’s Total Assets and
Consolidated EBITDA (the “Material Subsidiaries”).  The subsidiaries which are
not Material Subsidiaries do not collectively have Total Assets and Consolidated
EBITDA of 5.0% or more of the Company’s Total Assets and Consolidated EBITDA.

 

(m)                             Capitalization and Other Capital Stock Matters. 
The authorized, issued and outstanding capital stock of the Company as of
December 31, 2013 is as set forth in the Time of Sale Document and the Final
Offering Memorandum under the caption “Capitalization.”  All

 

7

--------------------------------------------------------------------------------


 

of the issued and outstanding capital stock of the Company and each of the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws.  None of the outstanding capital stock of the Company or the
Subsidiaries was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company or the Subsidiaries, as applicable.  There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any
Subsidiaries other than those accurately described in the Time of Sale Document
and the Final Offering Memorandum.

 

(n)                                 Legal Power and Authority.  Each of the
Company and the Guarantors has all necessary power and authority to execute,
deliver and perform their respective obligations under the Documents to which
they are a party and to consummate the Transactions.

 

(o)                                 This Agreement, Indenture and Registration
Rights Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Company and the Guarantors.  Each of the Indenture and
Registration Rights Agreement has been duly and validly authorized by the
Company and, if applicable, the Guarantors.  Each of the Indenture and the
Registration Rights Agreement, when executed and delivered by the Company and,
if applicable, each Guarantor, will constitute a legal, valid and binding
obligation of each of the Company and, if applicable, the Guarantors,
enforceable against each of the Company and, if applicable, the Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally, (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought and (iii) with respect to
the Registration Rights Agreement’s rights to indemnity or contribution
thereunder, federal and state securities laws and public policy considerations. 
When executed and delivered, this Agreement, the Indenture and the Registration
Rights Agreement will conform in all material respects to the descriptions
thereof in the Time of Sale Document and the Final Offering Memorandum. When
executed and delivered by the Company and the Guarantors, the Indenture will
meet the requirements for qualification under the Trust Indenture Act of 1939,
as amended, and the rules and regulations of the SEC thereunder (collectively,
the “TIA”).

 

(p)                                 Reserved.

 

(q)                                 Notes.  The Notes, Exchange Notes and
Private Exchange Notes have each been duly and validly authorized by the Company
and, in the case of the Notes, when duly authenticated by the Trustee, issued
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, will constitute legal, valid and
binding obligations of the Company, entitled to the benefit of the Indenture and
the Registration Rights Agreement, and enforceable against the Company in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent

 

8

--------------------------------------------------------------------------------


 

transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.  When executed and delivered, the Notes will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum and will be in the form contemplated
by the Indenture.

 

(r)                                    Non-Contravention of Existing
Instruments.  Neither the Company nor any of the Subsidiaries is (i) in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, (ii)  in violation
of any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties, or (iii)  in breach of or default (or, with
the giving of notice or lapse of time, would be in default) (a “Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of the Subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
any credit agreement, indenture, pledge agreement, security agreement or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness of the Company or any of the Subsidiaries), or to which any of the
property or assets of the Company or any of the Subsidiaries is subject (each,
an “Existing Instrument”), except, in the case of clause (ii) or (iii), for such
violations, breaches or Defaults as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(s)                                   No Conflicts.  The Company’s or
Guarantors’ execution, delivery and performance of this Agreement, the Indenture
and the Registration Rights Agreement, consummation of the transactions
contemplated hereby and thereby and by the Time of Sale Document and the Final
Offering Memorandum, including the issuance and sale of the Securities and the
consummation of the Transactions (i) have been duly authorized by all necessary
corporate action and will not result in any violation of the provisions of the
charter or by-laws, partnership agreement or operating agreement or similar
organizational document of the Company or any of the Subsidiaries, as
applicable, (ii) will not conflict with or constitute a breach of, or Default or
a Debt Repayment Triggering Event (as hereinafter defined) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of the Subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument and (iii) will not result
in any violation of any Applicable Law.  As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of the Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

(t)                                    No Consents.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s or Guarantors’ execution, delivery and performance of this Agreement,
the Indenture and the Registration Rights Agreement, consummation of the
transactions contemplated hereby and thereby and by the Time of Sale Document
and the Final Offering Memorandum, including the issuance and sale of the
Securities and the consummation of the Transactions, except (i) such as have
been obtained or made by the Company and are in full force and effect, or will
be made as of the Closing Date, under the Securities Act, applicable state
securities or blue sky laws, (ii) as may be required under the securities or
“Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other non-U.S. laws
applicable to the purchase of the Securities outside the U.S. in connection with
the Transactions, (iii) as contemplated by the Registration Rights Agreement, or
(iv) that would not reasonably be expected to have a Material Adverse Effect.

 

(u)                                 No Material Actions or Proceedings.  Except
as otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of the Subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of the Subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company, such
Subsidiary or such officer or director, (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to result in a Material
Adverse Effect or (C) any such action, suit or proceeding is or would be
material in the context of the issuance and sale of the Securities.  No material
labor dispute with the employees of the Company or any of the Subsidiaries, or
with the employees of any principal supplier, manufacturer, customer or
contractor of the Company, exists or, to the best of the Company’s knowledge, is
threatened or imminent.

 

(v)                                 All Necessary Permits, etc.  Except as would
not reasonably be expected to have a Material Adverse Effect:

 

(i)                                     each of the Company and the Subsidiaries
possesses all licenses, permits, certificates, consents, orders, approvals and
other authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (collectively, “Permits”);

 

(ii)                                  each of the Company and the Subsidiaries
has fulfilled and performed all of its obligations with respect to such Permits;

 

(iii)                               no event has occurred which allows, or after
notice or lapse of time would allow, revocation or termination of any such
Permit or has resulted,

 

10

--------------------------------------------------------------------------------


 

or after notice or lapse of time would result, in any other material impairment
of the rights of the holder of any such Permit; and

 

(iv)                              none of the Company or any of the Subsidiaries
has received or has any reason to believe it will receive any notice of any
proceeding relating to revocation or modification of any such Permit.

 

(w)                               Title to Properties.  The Company and each of
its subsidiaries has good and marketable title to all of the real and personal
property and other assets reflected as owned in the financial statements
referred to in Section 4(e) above (or elsewhere in either the Time of Sale
Document and the Final Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such Subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any of the Subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such Subsidiary.

 

(x)                                 Tax Law Compliance.  The Company and the
Subsidiaries have filed all necessary federal, state and foreign income and
franchise tax returns or have properly requested extensions thereof and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them except
as may be being contested in good faith and by appropriate proceedings.

 

(y)                                 Intellectual Property Rights.  The Company
and the Subsidiaries own or possess sufficient trademarks, trade names, patent
rights, copyrights, domain names, licenses, approvals, trade secrets and other
similar rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted; and the expected
expiration of any of such Intellectual Property Rights would not result in a
Material Adverse Effect. Neither the Company nor any of the Subsidiaries has
received, or has any reason to believe that it will receive, any notice of
infringement or conflict with asserted Intellectual Property Rights of others
which could reasonably be expected to result in a Material Adverse Effect. The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property Rights of any other person or entity that
are required to be set forth in the Time of Sale Document and the Final Offering
Memorandum and are not described therein.  No claims or notices of any potential
claim have been asserted by any person challenging the use of any such
Intellectual Property by the Company or any of the Subsidiaries or questioning
the validity or effectiveness of any Intellectual Property or any license or
agreement related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, result in a Material Adverse Effect.  To the
Company’s knowledge, none of the technology employed by the Company or any of
the Subsidiaries has been obtained or is being used by the Company or any of the
Subsidiaries in violation of any contractual obligation binding on the Company
or any of the Subsidiaries or any of its or the

 

11

--------------------------------------------------------------------------------


 

Subsidiaries’ officers, directors or employees or otherwise in violation of the
rights of any persons.

 

(z)                                  ERISA Compliance.  The Company and the
Subsidiaries and any “employee benefit plan” (as defined under Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company, the Subsidiaries or their ERISA
Affiliates (as hereinafter defined) are in compliance in all material respects
with ERISA. “ERISA Affiliate” means, with respect to the Company or a
Subsidiary, any member of any group of organizations described in Sections
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the “Code”) of which
the Company or such Subsidiary is a member. No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, the
Subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
established or maintained by the Company, the Subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA). Neither the
Company, the Subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each “employee benefit
plan” established or maintained by the Company, the Subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.

 

(aa)                          Compliance with Environmental Laws.  Except as
would not, singly or in the aggregate, result in a Material Adverse Effect,
(i) neither the Company nor any of the Subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and the Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of the Subsidiaries and (iv) there are no events or circumstances
that might reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental

 

12

--------------------------------------------------------------------------------


 

body or agency, against or affecting the Company or any of the Subsidiaries
relating to Hazardous Materials or any Environmental Laws.

 

(bb)                          Insurance.  The Company and the Subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as are prudent and customary
in the businesses in which they are engaged to protect the Company and the
Subsidiaries and their respective businesses; and neither the Company nor any of
the Subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business as now conducted
and at a cost that would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

(cc)                            Company’s Accounting System.  The Company and
each of the Subsidiaries make and keep accurate books and records and maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There has not been and there is no “material weaknesses” or
“significant deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act)
in the Company’s internal control over financial reporting (whether or not
remediated) and since December 31, 2010, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(dd)                          Use of Proceeds; Solvency; Going Concern.  On the
Closing Date, after giving pro forma effect to the Offering, the use of proceeds
described under the caption “Use of Proceeds” in the Time of Sale Document and
Final Offering Memorandum, the Company, on a consolidated basis, (i) will be
Solvent (as hereinafter defined) and (ii) will have sufficient capital for
carrying on its business.  As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of  the Company on a
consolidated basis is not less than the total amount required to pay the
liabilities of the Company on a consolidated basis on its total existing debts
and liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company, on a consolidated basis, is able to pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement and the Time of
Sale Document and Final Offering Memorandum, the Company, on a consolidated
basis, is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities

 

13

--------------------------------------------------------------------------------


 

mature; (iv) the Company, on a consolidated basis, is not engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which the Company is engaged; and (v) the Company on a consolidated basis is
otherwise not insolvent under the standards set forth in Applicable Laws.

 

(ee)                            No Price Stabilization or Manipulation.  Neither
the Company nor any of its affiliates as defined under the Securities Act (an
“Affiliate”) has and, to the Company’s knowledge, no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which would reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company, whether to facilitate the sale or resale of any of the Securities
or otherwise, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, any of the Securities, or (iii) except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ff)                              Related Party Transactions.  There are no
business relationships or related-party transactions involving the Company or
any of the Subsidiaries or any other person required to be described in the Time
of Sale Document and the Final Offering Memorandum which have not been described
as required.

 

(gg)                            No Registration Required Under the Securities
Act or Qualification Under the TIA.  Without limiting any provision herein, no
registration under the Securities Act and no qualification of the Indenture
under the TIA is required for the offer or sale of the Securities to the Initial
Purchasers as contemplated hereby or for the Exempt Resales, assuming (i) that
the purchasers in the Exempt Resales are QIBs or are not “U.S. persons” (as
defined under Regulation S of the Securities Act), (ii) the accuracy of each of
the Initial Purchaser’s representations contained herein regarding the absence
of general solicitation in connection with the sale of the Securities to the
Initial Purchasers and in the Exempt Resales and (iii) the Initial Purchasers’
compliance with the procedures set forth in Section 6.

 

(hh)                          No Integration.  The Securities will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of the Company are of the same class (within the meaning of
Rule 144A under the Securities Act) as the Securities and listed on a national
securities exchange registered under Section 6 of the Exchange Act, or quoted in
a U.S. automated inter-dealer quotation system.  No securities of the Company of
the same class (within the meaning of Rule 144A under the Securities Act) as the
Securities have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making, and will not make, an offer
or sale of such securities of the Company of the same class as the Securities,
for a period of six months after the date of this Agreement, except for the
offering of the Securities as contemplated by this Agreement or the Registration
Rights Agreement.  As used in this paragraph, the terms “offer” and “sale” have
the meanings specified in Section 2(a)(3) of the Securities Act.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  No Directed Selling Efforts.  None of the
Company, any of its Affiliates or other person acting on behalf of the Company
has, with respect to Securities sold outside the United States, offered the
Securities to buyers qualifying as “U.S. persons” (as defined in Rule 902 under
the Securities Act) or engaged in any directed selling efforts within the
meaning of Rule 902 under the Securities Act; the Company, any Affiliate of the
Company and any person acting on behalf of the Company have complied with and
will implement the “offering restrictions” within the meaning of such Rule 902;
and neither the Company nor any of its Affiliates has entered or will enter into
any arrangement or agreement with respect to the distribution of the Securities,
except for this Agreement; provided that no representation is made in this
paragraph with respect to the actions of the Initial Purchasers.

 

(jj)                                No Applicable Registration or Other Similar
Rights.  Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there are no persons with registration or other similar rights to
have any equity or debt securities of the Company or any Affiliate registered
for sale under a registration statement, except for rights contained in the
Registration Rights Agreement.

 

(kk)                          Investment Company Act.  The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act”). The Company is not (and, after giving
effect to the use of proceeds described in the Time of Sale Document and the
Final Offering Memorandum under the caption “Use of Proceeds”, will not be) an
“investment company” or an entity controlled by an investment company within the
meaning of Investment Company Act and will conduct its business in a manner so
that it will not become subject to the Investment Company Act.

 

(ll)                                  Brokers.  Neither the Company nor any of
its Affiliates has engaged any broker, finder, commission agent or other person
(other than the Initial Purchasers) in connection with the offering of the
Securities or any of the Transactions, and neither the Company nor any of its
Affiliates is under any obligation to pay any broker’s fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers).

 

(mm)                  Dividend Restrictions.  Except as prohibited or restricted
under Applicable Law, none of the Subsidiaries is prohibited or restricted,
directly or indirectly, from paying dividends to the Company, or from making any
other distribution with respect to such Subsidiary’s equity securities or from
repaying to the Company or any other Subsidiary of the Company any amounts that
may from time to time become due under any loans or advances to such Subsidiary
from the Company or from transferring any property or assets to the Company or
to any other Subsidiary.

 

(nn)                          Sarbanes-Oxley.  There is and has been no failure
on the part of the Company and the Subsidiaries or any of the officers and
directors of the Company or any of the Subsidiaries, in their capacities as
such, to comply with the applicable provisions of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith.

 

15

--------------------------------------------------------------------------------


 

(oo)                          Foreign Corrupt Practices Act.  None of the
Company or any of the Subsidiaries or, to the knowledge of the Company, any
director, officer, employee, affiliate or, to the knowledge of the Company or
any of the Subsidiaries, any agent or other person acting on behalf of the
Company or any of the Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of the Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any domestic government official, “foreign official” (as defined in
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (collectively, the “FCPA”) or employee from corporate
funds; (iii) violated or is in violation of any provision of the FCPA or any
applicable non-U.S. anti-bribery statute or regulation; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, such foreign official or employee. 
The Company, its Subsidiaries and, to the best knowledge of the Company and its
Subsidiaries, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure compliance therewith.

 

(pp)                          Money Laundering Laws.  The operations of the
Company and the Subsidiaries are, and have been conducted at all times, in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar applicable rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(qq)                          OFAC.  Neither the Company nor the Subsidiaries
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any of the Subsidiaries or other person acting on
their behalf is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(rr)                                Financial Services and Market Act.  The
Company has not taken or omitted to take any action and will not take any action
or omit to take any action (such as issuing any press release or making any
other public announcement referring to the Offering without an appropriate
stabilization legend) which may result in the loss by the Initial Purchasers of
the ability to rely on any stabilization safe harbour provided by the Financial
Services Authority of the United Kingdom under the Financial Services and
Markets Act 2000; provided, however, that an appropriate stabilization legend
was not in the Preliminary Offering Memorandum or the Pricing Supplement. The
Company has been informed of

 

16

--------------------------------------------------------------------------------


 

the guidance relating to stabilization provided by the Financial Services
Authority of the United Kingdom, in particular the guidance contained in
Section MAR 2 of the Financial Services Handbook.

 

5.                                      Covenants of the Company and the
Guarantors.  Each of the Company and the Guarantors jointly and severally
agrees:

 

(a)                                 Securities Law Compliance.  To (i) advise
the Initial Purchasers promptly after obtaining knowledge (and, if requested by
the Initial Purchasers, confirm such advice in writing) of (A) the issuance by
any U.S. or non-U.S. federal or state securities commission of any stop order
suspending the qualification or exemption from qualification of any of the
Securities for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any U.S. or non-U.S. federal or state securities
commission or other regulatory authority, or (B) the happening of any event that
makes any statement of a material fact made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum,
untrue or that requires the making of any additions to or changes in the Time of
Sale Document, any Company Additional Written Communication, or the Final
Offering Memorandum, to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) use its
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

 

(b)                                 Offering Documents.  To (i) furnish the
Initial Purchasers, without charge, as many copies of the Time of Sale Document
and the Final Offering Memorandum, and any amendments or supplements thereto, as
the Initial Purchasers may reasonably request, and (ii) promptly prepare, upon
the Initial Purchasers’ reasonable request, any amendment or supplement to the
Time of Sale Document or Final Offering Memorandum that the Initial Purchasers,
upon advice of legal counsel, determine may be necessary in connection with
Exempt Resales (and the Company and the Guarantors hereby consent to the use of
the Time of Sale Document and the Final Offering Memorandum, and any amendments
and supplements thereto prepared by, or approved in writing, by the Company, by
the Initial Purchasers in connection with Exempt Resales).

 

(c)                                  Consent to Amendments and Supplements.  Not
to amend or supplement the Time of Sale Document or the Final Offering
Memorandum prior to the Closing Date, or at any time prior to the completion of
the resale by the Initial Purchasers of all the Securities purchased by the
Initial Purchasers, unless the Initial Purchasers shall previously have been
advised thereof and shall have provided their written consent thereto.  Before
making, preparing, using, authorizing, approving or referring to any Company
Additional Written Communications, the Company will furnish to the Initial
Purchasers and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to

 

17

--------------------------------------------------------------------------------


 

which the Initial Purchasers reasonably object within a reasonable amount of
time.  The Company and the Guarantors consent to the use by the Initial
Purchasers of a Company Additional Written Communication that contains
(A) information describing the preliminary terms of the Securities or their
offering as described in the Time of Sale Document or (B) information that
describes the final terms of the Securities or their offering and that is
included in or is subsequently included in the Final Offering Memorandum,
including by means of the Pricing Supplement.

 

(d)                                 Preparation of Amendments and Supplements to
Offering Documents.  So long as the Initial Purchasers shall hold any of the
Securities, (i) if any event shall occur as a result of which, in the reasonable
judgment of the Company or the Initial Purchasers, it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of the
Company, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Initial Purchasers) so that (A) as so amended or supplemented, the Time of
Sale Document and the Final Offering Memorandum will not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) the Time of Sale Document and the Final Offering
Memorandum will comply with Applicable Law and (ii) if in the reasonable
judgment of the Company it becomes necessary or advisable to amend or supplement
the Time of Sale Document or the Final Offering Memorandum so that the Time of
Sale Document and the Final Offering Memorandum will contain all of the
information specified in, and meet the requirements of, Rule 144A(d)(4) of the
Securities Act, to prepare an appropriate amendment or supplement to the Time of
Sale Document or the Final Offering Memorandum (in form and substance reasonably
satisfactory to the Initial Purchasers) so that the Time of Sale Document or the
Final Offering Memorandum, as so amended or supplemented, will contain the
information specified in, and meet the requirements of, such Rule.

 

(e)                                  “Blue Sky” Law Compliance.  To cooperate
with the Initial Purchasers and their counsel to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws or Canadian provincial securities laws of
those jurisdictions reasonably designated by the Initial Purchasers, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
The Company shall not be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Initial
Purchasers promptly of the suspension of the qualification or registration of
(or any such exemption relating to) the Securities for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the

 

18

--------------------------------------------------------------------------------


 

Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

(f)                                   Payment of Expenses.  Whether or not any
of the Offering or the Transactions are consummated or this Agreement is
terminated, to pay (i) all costs, expenses, fees and taxes incident to and in
connection with: (A) the preparation, printing and distribution of the Time of
Sale Document and the Final Offering Memorandum and all amendments and
supplements thereto (including, without limitation, financial statements and
exhibits), and all other agreements, memoranda, correspondence and other
documents prepared and delivered in connection herewith, (B) the negotiation,
printing, processing and distribution (including, without limitation, word
processing and duplication costs) and delivery of, each of the Documents,
(C) the preparation, issuance and delivery of the Securities, (D) the
qualification of the Securities for offer and sale under the securities or “Blue
Sky” laws of U.S. state or non-U.S. jurisdictions (including, without
limitation, the fees and disbursements of the Initial Purchasers’ counsel
relating to such registration or qualification) and (E) furnishing such copies
of the Time of Sale Document and the Final Offering Memorandum, and all
amendments and supplements thereto, as may reasonably be requested for use by
the Initial Purchasers, (ii) all fees and expenses of the counsel, accountants
and any other experts or advisors retained by the Company or the Guarantors,
(iii) all fees and expenses (including fees and expenses of counsel) of the
Company or the Guarantors in connection with approval of the Securities by DTC
for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee and (vi) the
costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives, employees and officers of the Company and any such consultants,
and the cost of any aircraft chartered in connection with the road show,
provided, however that no aircraft will be chartered in connection with the road
show without the prior written consent of the Company.  Notwithstanding anything
to the contrary contained in this paragraph, the Initial Purchasers shall
reimburse the Company (i) for each person affiliated with the Initial Purchasers
who travels on such chartered aircraft, an amount equal to the full,
undiscounted, unrestricted first class airfare as if booked through the Initial
Purchasers’ travel department on a major commercial airline for an equivalent
route for the same day of the week as the day on which such person traveled on
the chartered aircraft and (ii) for their own counsel fees in connection with
the Offering.

 

(g)                                  Use of Proceeds.  To use the proceeds of
the Offering in the manner described in the Time of Sale Document and the Final
Offering Memorandum under the caption “Use of Proceeds.”

 

(h)                                Transaction Documents.  To do and perform all
things required to be done and performed under the Documents prior to and after
the Closing Date.

 

19

--------------------------------------------------------------------------------


 

(i)                                     Integration.  Not to, and to ensure that
no Affiliate of the Company will, sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any “security” (as defined in the
Securities Act) that would be integrated with the sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or to the Subsequent Purchasers of the Securities.

 

(j)                                    Stabilization or Manipulation.  Not to
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Securities or any other reference security, whether to facilitate the sale or
resale of the Securities or otherwise.

 

(k)                                 DTC.  To comply with the representation
letter of the Company to DTC relating to the approval of the Securities by DTC
for “book-entry” transfer.

 

(l)                                     Rule 144(A) Information.  For so long as
any of the Securities remain outstanding, during any period in which the Company
is not subject to Section 13 or 15(d) of the Exchange Act, to make available,
upon request, to any owner of the Securities in connection with any sale thereof
and any prospective Subsequent Purchasers of such Securities from such owner,
the information required by Rule 144A(d)(4) under the Securities Act.

 

(m)                             Furnish Trustee and Noteholder Reports.  For so
long as any of the Securities remain outstanding, to furnish to the Initial
Purchasers copies of all reports and other communications (financial or
otherwise) furnished by the Company to the Trustee or to the holders of the
Securities and, as soon as available, copies of any reports or financial
statements furnished to or filed by the Company with the SEC or any national
securities exchange on which any class of securities of the Company may be
listed; provided, however that so long as the Company is subject to the
reporting requirements of either Section 13 or 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval (“EDGAR”) system, it is not required to furnish such
reports or statements to the Initial Purchasers.

 

(n)                                 Additional Offering Materials.  Except in
connection with the Exchange Offer or the filing of the Shelf Registration
Statement, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the offer and
sale of the Securities other than the Time of Sale Document and the Final
Offering Memorandum and any amendments and supplements to the Preliminary
Offering Memorandum or the Final Offering Memorandum prepared in compliance with
this Agreement, (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act, or (iii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S, and
all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 Sale of Restricted Securities.  During the
one year period after the Closing Date (or such shorter period as may be
provided for in Rule 144 under the Securities Act, as the same

 

20

--------------------------------------------------------------------------------


 

may be in effect from time to time), to not, and to not permit any current or
future Subsidiaries of either the Company or any other Affiliates controlled by
the Company to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by the Company, any current
or future Subsidiaries or any other Affiliates controlled by the Company, except
pursuant to an effective registration statement under the Securities Act.

 

(p)                                 Stamp Taxes.  To pay all stamp or other
issuance or transfer taxes or duties other similar fees or charges which may be
imposed by any governmental or regulatory authority in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities to the Initial Purchasers pursuant to this Agreement.

 

(q)                                 Good Standings.  To deliver to the Initial
Purchasers on and as of the date hereof and the Closing Date satisfactory
evidence of the good standing of the Company and the Guarantors in their
respective jurisdictions of organization and the good standing of the Company
and the Guarantors in such other jurisdictions as the Initial Purchasers may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(r)                                    Investment Company.  For a period of two
years following the Closing Date, the Company and the Subsidiaries will conduct
their businesses in a manner so as to not be required to register under the
Investment Company Act.

 

(s)                                   Lock—up.  During the period beginning from
the date hereof and continuing until the date that is 90 days after the Closing
Date, not to offer, sell, contract to sell or otherwise dispose of, except as
provided hereunder, any securities of the Company that are substantially similar
to the Securities without the prior written consent of RBC.

 

(t)                                    Substantially concurrent with the
issuance of the Notes, to have issued a redemption notice to redeem the notes
issued pursuant to the indenture (the “Existing Indenture”), dated April 29,
2011, by and among the Company, the guarantors party thereto and Wilmington
Trust, National Association (as successor by merger to Wilmington Trust FSB), in
accordance with the Existing Indenture.

 

6.             Representations and Warranties of the Initial Purchasers.  Each
of the Initial Purchasers, severally and not jointly, represents and warrants
that:

 

(a)                                 Initial Purchaser Status, Resale Terms.  It
is a “QIB” (as defined in Rule 144A under the Securities Act) and it will offer
the Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

 

(b)                                 Sale of Restricted Exchange Securities.  It
will solicit offers to buy the Securities only from, and will offer and sell the
Securities only to, persons reasonably believed by the Initial Purchaser (A) to
be QIBs or (B) to not be “U.S. persons” (as defined under Regulation S under the
Securities Act) and in compliance with laws applicable to such persons in
jurisdictions outside of the United States; provided, however, that in
purchasing such Securities, such persons are deemed to have represented and
agreed as

 

21

--------------------------------------------------------------------------------


 

provided under the caption “Notice to Investors” contained in the Time of Sale
Document and the Final Offering Memorandum.

 

(c)                                  General Solicitation.  No form of general
solicitation or general advertising, within the meaning of Rule 502(c) of
Regulation D, in violation of the Securities Act has been or will be used nor
will any offers in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or, with respect to Securities to be sold in
reliance on Regulation S, by means of any directed selling efforts be made by
such Initial Purchaser or any of its representatives in connection with the
offer and sale of any of the Securities.

 

(d)                                 Subsequent Purchaser Notifications.

 

(i)                             Resales Under Rule 144A.  It will take
reasonable steps to inform persons acquiring Securities from such Initial
Purchaser in the United States that the Securities (A) have not been and will
not be registered under the Securities Act, (B) are being sold to them without
registration under the Securities Act in reliance on Rule 144A and (C) may not
be offered, sold or otherwise transferred except (1) to the Company, (2) outside
the United States in accordance with Regulation S or (3) inside the United
States in accordance with (x) Rule 144A to a person whom the seller reasonably
believes is a QIB that is purchasing such Securities for its own account or for
the account of a QIB to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the Securities Act.

 

(ii)                          Resales under Regulation S.  It agrees that, at or
prior to confirmation of sale of the Securities, other than a sale pursuant to
Rule 144A, such Initial Purchaser will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
the Securities from it during the 40-day distribution compliance period referred
to in Rule 903 under the Securities Act a confirmation or notice in accordance
with Regulation S.

 

7.             Conditions.  The obligations of the Initial Purchasers to
purchase the Securities under this Agreement are subject to the performance by
each of the Company and the Guarantors of their respective covenants and
obligations hereunder and the satisfaction of each of the following conditions:

 

(a)                                 Representations, Warranties and Agreements. 
All the representations and warranties of the Company and the Guarantors
contained in this Agreement and in each of the other Documents shall be true and
correct as of the date hereof and at the Closing Date.  On or prior to the
Closing Date, the Company and each other party to the Documents (other than the
Initial Purchasers) shall have performed or complied with all of the agreements
and satisfied all conditions on their respective parts to be performed, complied
with or satisfied pursuant to the Documents (other than conditions to be
satisfied by such other parties, which the failure to so satisfy would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect).

 

22

--------------------------------------------------------------------------------


 

(b)                                 Closing Deliverables.  The Initial
Purchasers shall have received on the Closing Date:

 

(i)                                     Officers’ Certificate.  A certificate
dated the Closing Date, signed by the Chief Executive Officer, President or
Chief Financial Officer of each of the Company and the Guarantors, on behalf of
the Company and the Guarantors, to the effect that:  (a) the representations and
warranties of the Company set forth in Section 4 of this Agreement are true and
correct with the same force and effect as though expressly made on and as of the
Closing Date; (b) the Company and the Guarantors have performed and complied
with all the agreements hereunder and satisfied all the conditions on its part
to be performed or satisfied hereunder at or prior to the Closing Date; (c) at
the Closing Date, since the date hereof, no event or events have occurred, no
information has become known nor does any condition exist that, individually or
in the aggregate, would have a Material Adverse Effect, (d) since the date of
the most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), other than as described in the Time of Sale Document and the Final
Offering Memorandum or contemplated hereby, neither the Company, the Guarantors
nor any other Subsidiary has incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, that are material to the
Company and the Subsidiaries, taken as a whole, or entered into any transactions
not in the ordinary course of business that are material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and the Subsidiaries, taken as a whole, and there has not been any
material change in the capital stock or long-term indebtedness of the Company,
the Guarantors or any other Subsidiary of the Company that is material to the
business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and (e) to his
knowledge, the sale of the Securities has not been enjoined (temporarily or
permanently).

 

(ii)                                  Secretary’s Certificate.  A certificate,
dated the Closing Date, executed by the Secretary of the Company and Guarantors,
certifying such customary matters as the Initial Purchasers may reasonably
request.

 

(iii)                               Good Standing Certificates.  A certificate
evidencing the existence or good standing of the Company issued by the Secretary
of State (or applicable office) of the jurisdiction in which the Company is
organized as of a date within three business days prior to the Closing Date.  A
certificate evidencing the existence or good standing of the Guarantors issued
by the Secretary of State (or applicable office) of the jurisdiction in which
any Guarantor is organized as of a date within three business days prior to the
Closing Date.

 

23

--------------------------------------------------------------------------------


 

(iv)                              Company Counsel Opinion.  The opinion and
10b-5 letter of Kirkland & Ellis LLP, counsel to the Company, each dated the
Closing Date, in the form of Exhibits B-1 and B-2 attached hereto.

 

(v)                                 Company General Counsel Certificate.  The
certificate of Mukund Srinath, General Counsel of the Company, dated the Closing
Date, in the form of Exhibit C attached hereto.

 

(vi)                              Pennsylvania Counsel Opinion.  The opinion of
Reed Smith LLP, counsel to the Company and Guarantors, dated the Closing Date,
in the form of Exhibit D attached hereto.

 

(vii)                           Initial Purchasers Counsel Opinion.  An opinion,
dated the Closing Date, of Paul Hastings LLP, counsel to the Initial Purchasers,
in form satisfactory to the Initial Purchasers covering such matters as are
customarily covered in such opinions.

 

(viii)                        Comfort Letters relating to the Company.  The
Initial Purchasers shall have received from Ernst & Young, LLP, the registered
public or certified public accountants of the Company, (A) a customary initial
comfort letter delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin), dated the date hereof, in form and substance reasonably
satisfactory to the Initial Purchasers and their counsel, with respect to the
financial statements and certain financial information contained in the Time of
Sale Document and the Final Offering Memorandum, and (B) a customary
“bring-down” comfort letter, dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers and their counsel, which
includes, among other things, a reaffirmation of the statements made in its
initial letter furnished pursuant to clause (A) with respect to such financial
statements and financial information contained in the Time of Sale Document and
the Final Offering Memorandum.

 

Each certificate signed by any officer of the Company or any of the
Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

 

(c)                                  Reserved.

 

(d)                                 Executed Documents.  The Initial Purchasers
shall have received fully executed copies of each Document (each of which shall
be in full force and effect), and each opinion, certificate, letter and other
document to be delivered in connection with the Offering or any other
Transaction.

 

(e)                                  No Material Adverse Effect.  Subsequent to
the respective dates of the audited financial statements contained in the Time
of Sale Document (exclusive of any amendment or supplement thereto), there shall
not have been any Material Adverse Effect that is not

 

24

--------------------------------------------------------------------------------


 

described with reasonable specificity in the Time of Sale Document and the Final
Offering Memorandum that could, in the sole judgment of RBC, be expected to make
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement
and the Time of Sale Document.

 

(f)                                   No Hostilities.  Any outbreak or
escalation of hostilities or other national or international calamity or crisis,
including acts of terrorism, declaration by the United States of a national
emergency or war, or material adverse change or material disruption in the
financial markets of the United States (it being understood that any such change
or disruption shall be relative to such conditions and markets as in effect on
the date hereof), if the effect of such outbreak, escalation, calamity, crisis,
act or material adverse change or disruption in the financial markets of the
United States would be reasonably expected to make it, in RBC’s sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Document.

 

(g)                                  No Suspension in Trading; Banking
Moratorium.  (i) Trading in the Company’s common stock shall have been suspended
by the SEC or the NASDAQ National Market, or a suspension or material limitation
of trading generally in securities on the New York Stock Exchange or the NASDAQ
National Market, or minimum prices shall have been established thereon by the
Commission, FINRA, or by such exchange or other regulatory body or governmental
authority having jurisdiction or (ii) the declaration of a general moratorium by
any United States or New York State Governmental Authority or a material
disruption in commercial banking or securities settlement or clearance services
in the United States or New York State has occurred, or the taking of any action
by any Governmental Authority after the date hereof in respect of its monetary
or fiscal affairs that, in the case of clause (i) or (ii) of this paragraph, in
RBC’s sole judgment would reasonably be expected to have a material adverse
effect on the financial markets in the United States or elsewhere.

 

(h)                                 Corporate Proceedings.  All corporate
proceedings and other legal matters incident to the authorization, form and
validity of the Documents and the Transactions and all other legal matters
relating of the offering, issuance and sale of the Securities and the
Transactions shall be reasonably satisfactory in all material respects to
counsel to the Initial Purchasers; and the Company shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

 

(i)                                     DTC.  The Notes shall be eligible for
clearance and settlement through DTC.

 

8.             Indemnification and Contribution.

 

(a)                                Indemnification by the Company and the
Guarantors.  The Company and the Guarantors jointly and severally agree to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of

 

25

--------------------------------------------------------------------------------


 

the Exchange Act, against any losses, claims, damages or liabilities of any kind
to which such Initial Purchaser, affiliate, director, officer, employee or such
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

 

(i)                                     any untrue statement or alleged untrue
statement of a material fact contained in the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum, or any
amendment or supplement thereto;

 

(ii)                                  the omission or alleged omission to state,
in the Time of Sale Document, any Company Additional Written Communication or
the Final Offering Memorandum, or any amendment or supplement thereto, a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; or

 

(iii)                               any breach by the Company or the Guarantors
of their respective representations, warranties and agreements set forth herein
or of Applicable Law;

 

and, subject to the provisions hereof, will reimburse, as incurred, each Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any reasonable legal or other expenses incurred by such
person in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, the Company and the Guarantors will not be liable in any such
case to the extent (but only to the extent) that a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
loss, claim, damage, liability or expense resulted solely from any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Time of Sale Document, any Company Additional Written Communication or the
Final Offering Memorandum or any amendment or supplement thereto in reliance
upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by the Initial Purchasers specifically for
use therein, it being understood and agreed that the only such information
furnished by the Initial Purchasers to the Company consists of the information
set forth in Section 13.  The indemnity agreement set forth in this
Section shall be in addition to any liability that the Company and the
Guarantors may otherwise have to the indemnified parties.

 

(b)                                 Indemnification by the Initial Purchasers. 
Each Initial Purchaser, severally and not jointly, agrees to indemnify and hold
harmless each of the Company, the Guarantors and their respective directors,
officers, employees and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, damages, liabilities or expenses to which the
Company, the Guarantors or any such director, officer, employee  or controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as a

 

26

--------------------------------------------------------------------------------


 

court of competent jurisdiction shall have determined by a final, unappealable
judgment that such losses, claims, damages, liabilities or expenses (or actions
in respect thereof) have resulted solely from (i) any untrue statement or
alleged untrue statement of any material fact contained in the Time of Sale
Document or the Final Offering Memorandum or any amendment or supplement thereto
or (ii) the omission or the alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case to the extent (but only to
the extent) that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Company by the
Initial Purchasers specifically for use therein as set forth in Section 13; and,
subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any reasonable legal or other expenses incurred by the
Company, the Guarantors or any such director, officer, employee or controlling
person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof.  The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)                                  Notifications and Other Indemnification
Procedures.  As promptly as reasonably practicable after receipt by an
indemnified party under this Section of notice of the commencement of any action
for which such indemnified party is entitled to indemnification under this
Section, such indemnified party will, if a claim in respect thereof is to be
made against the indemnifying party under this Section, notify the indemnifying
party of the commencement thereof in writing; but the omission to so notify the
indemnifying party (i) will not relieve such indemnifying party from any
liability under Section 8(a) or (b) above unless and only to the extent it is
materially prejudiced (as determined by a final, non-appealable judgment by a
court of a competent jurisdiction) as a proximate result thereof and (ii) will
not, in any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above.  In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such

 

27

--------------------------------------------------------------------------------


 

action on behalf of such indemnified party or parties and such indemnified party
or parties shall have the right to select separate counsel to defend such action
on behalf of such indemnified party or parties at the expense of the
indemnifying party.  After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of Section 8(a) or the Company in the case of
Section 8(b), representing the indemnified parties under such Section 8(a) or
(b), as the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party and
shall be paid as they are incurred.  After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section, in which case the
indemnified party may effect such a settlement without such consent.

 

(d)                                 Settlements.  No indemnifying party shall be
liable under this Section for any settlement of any claim or action (or
threatened claim or action) effected without its written consent, which shall
not be unreasonably withheld, but if a claim or action settled with its written
consent, or if there be a final judgment for the plaintiff with respect to any
such claim or action, each indemnifying party jointly and severally agrees
(other than the Initial Purchasers, who severally in proportion to their
respective purchase obligations agree), subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.  Notwithstanding the
foregoing,

 

28

--------------------------------------------------------------------------------


 

if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for legal or other expenses as contemplated
by Section 8(c) hereof, the indemnifying party agrees that it shall be liable
for any settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement or compromise of, or
consent to the entry of such judgment.

 

(e)                                  Contribution.  In circumstances in which
the indemnity agreements provided for in this Section is unavailable to, or
insufficient to hold harmless, an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof), each
indemnifying party, in order to provide for just and equitable contributions,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect (i) the
relative benefits received by the indemnifying party or parties, on the one
hand, and the indemnified party, on the other hand, from the Offering or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof).  The relative benefits received by
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Initial Purchasers. 
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Initial Purchasers
pursuant to Section 8(b) above, on the other hand, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

 

(f)                                   Equitable Consideration.  The Company, the
Guarantors and each Initial Purchaser agree that it would not be equitable if
the amount of such contribution determined pursuant to Section 8(e) were
determined by pro rata or per capita allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in Section 8(e).  Notwithstanding any other provision of this Section, no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent

 

29

--------------------------------------------------------------------------------


 

misrepresentation.  The Initial Purchasers’ obligation to contribute hereunder
shall be several in proportion to their respective purchase obligations
hereunder and not joint. For purposes of Section 8(e), each director, officer,
affiliate and employee of any Initial Purchaser, and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as such Initial Purchaser, and each director, officer and employee
of the Company and the Guarantors, and each person, if any, who controls the
Company or the Guarantors within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company and the Guarantors.

 

9.             Termination.  The Initial Purchasers may terminate this Agreement
at any time prior to the Closing Date by written notice to the Company if any of
the events described in Sections 7(e) (No Material Adverse Effect), 7(f) (No
Hostilities) or 7(g) (No Suspension in Trading; Banking Moratorium) shall have
occurred or if the Initial Purchasers shall decline to purchase the Securities
for any reason permitted by this Agreement.  Any termination pursuant to this
Section shall be without liability on the part of (a) the Company or the
Guarantors to any Initial Purchaser, except that the Company and the Guarantors
shall be obligated to reimburse the expenses of each Initial Purchaser pursuant
to Section 5(f) hereof (including reasonable fees and expenses for counsel for
the Initial Purchasers) or (b) each Initial Purchaser to the Company or the
Guarantors; except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 10 hereof shall at all times be effective and shall
survive such termination.

 

10.          Survival.  The representations and warranties, covenants,
indemnities and contribution and expense reimbursement provisions and other
agreements of the Company and the Guarantors set forth in or made pursuant to
this Agreement shall remain operative and in full force and effect, and will
survive, regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchasers, (ii) the acceptance of
the Securities, and payment for them hereunder, and (iii) any termination of
this Agreement.

 

11.          Defaulting Initial Purchaser.  If, on the Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Securities that it has
agreed to purchase hereunder on such date, and the aggregate principal amount of
Securities which such defaulting Initial Purchaser agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchaser shall be
obligated to purchase the Securities which such defaulting Initial Purchaser
agreed but failed or refused to purchase on such date. If, on the Closing Date
any Initial Purchaser shall fail or refuse to purchase Securities which it or
they have agreed to purchase hereunder on such date and the aggregate principal
amount of Securities with respect to which such default occurs is more than one
tenth of the aggregate principal amount of Securities to be purchased on such
date, and arrangements satisfactory to the non-defaulting Initial Purchaser and
the Company for the purchase of such Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of the non-defaulting Initial Purchaser or of the Company or Guarantors. Any
action taken under this Section shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

 

30

--------------------------------------------------------------------------------

 

 


 

12.          No Fiduciary Relationship.  The Company and the Guarantors hereby
acknowledge that each of the Initial Purchasers is acting solely as initial
purchaser in connection with the purchase and sale of the Securities. The
Company and the Guarantors further acknowledge that each of the Initial
Purchasers is acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that any Initial Purchaser act or be responsible as a fiduciary
to either the Company, the Guarantors or their respective management,
stockholders or creditors or any other person in connection with any activity
that the Initial Purchasers may undertake or have undertaken in furtherance of
the purchase and sale of the Securities, either before or after the date
hereof.  Each of the Initial Purchasers hereby expressly disclaims any fiduciary
or similar obligations to either the Company or the Guarantors, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company and the Guarantors hereby
confirm their understanding and agreement to that effect. The Company, the
Guarantors and each of the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by any Initial Purchaser
to the Company and the Guarantors regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Securities, do not constitute advice or recommendations to the Company and
the Guarantors. The Company and the Guarantors hereby waive and release, to the
fullest permitted by law, any claims that either of the Company or the
Guarantors may have against any Initial Purchaser with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company or the Guarantors
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions.

 

13.          Information Supplied by Initial Purchasers.  Each of the Company
and the Guarantors hereby acknowledges that, for purposes of Section 4(c) and
Section 8, the only information that the Initial Purchasers have furnished to
the Company specifically for use in the Preliminary Offering Memorandum or the
Final Offering Memorandum are the statements set forth in (a) the first sentence
of the third paragraph, (b) the first sentence of the fifth paragraph, (c) the
second and third sentences of the sixth paragraph, (d) the third sentence of the
ninth paragraph and (e) the eleventh paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

 

14.          Miscellaneous.

 

(a)                                 Notices.  Notices given pursuant to any
provision of this Agreement shall be addressed as follows: (i) if to the
Company, to: iGATE Corporation, 6528 Kaiser Drive, Fremont, California 94555,
Facsimile: (510) 896-3010, Attention: General Counsel, with a copy to:
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attention:
Joshua Korff, and (ii) if to the Initial Purchasers, to: RBC Capital Markets,
LLC, Three World Financial Center, 200 Vesey Street, New York, New York 10281,
Attention: High Yield, with a copy to: Paul Hastings LLP, 75 East 55th Street,
New York, New York 10022, Attention: Michael Baker (or in any case to such other
address as the person to be notified may have requested in writing).

 

(b)                                 Beneficiaries.  This Agreement has been and
is made solely for the benefit of and shall be binding upon the Company, the
Guarantors, the Initial Purchasers and to the extent

 

31

--------------------------------------------------------------------------------


 

provided in Section 8 hereof, the controlling persons, affiliates, officers,
directors, partners, employees, representatives and agents referred to in
Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchasers merely because of such
purchase.  Notwithstanding the foregoing, it is expressly understood and agreed
that each purchaser who purchases Securities from the Initial Purchasers is
intended to be a beneficiary of the covenants of the Company and the Guarantors
contained in the Registration Rights Agreement to the same extent as if the
Securities were sold and those covenants were made directly to such purchaser by
the Company and the Guarantors, and each such purchaser shall have the right to
take action against the Company and the Guarantors to enforce, and obtain
damages for any breach of, those covenants.

 

(c)                                  Governing Law; Jurisdiction; Waiver of Jury
Trial; Venue.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  Each of the Company, the Guarantors
and the Initial Purchasers hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives
(a) its right to a trial by jury in any legal action or proceeding relating to
this Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of the Initial Purchasers, or
the Company or the Guarantors, as applicable, and for any counterclaim related
to any of the foregoing and (b) any obligation which it may have or hereafter
may have to the laying of venue of any such litigation brought in any such court
referred to above and any claim that any such litigation has been brought in an
inconvenient forum.

 

(d)                                 Entire Agreement; Counterparts.  This
Agreement constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

(e)                                  Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(f)                                   Separability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining

 

32

--------------------------------------------------------------------------------


 

terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(g)                                  Amendment.  This Agreement may be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may be given, provided that the same are in writing and signed
by all of the signatories hereto.

 

(h)                                 Agreement Among Initial Purchasers.  Any
action by the Initial Purchasers hereunder may be taken by RBC on behalf of the
Initial Purchasers, and any such action taken by RBC shall be binding upon each
of the Initial Purchasers.

 

[Signatures begin on the following page]

 

33

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement among the
Company, the Guarantors and the Initial Purchasers.

 

 

Very truly yours,

 

 

 

iGATE CORPORATION

 

 

 

 

 

By:

/s/ Mukund Srinath

 

 

Name:

Mukund Srinath

 

 

Title:

General Counsel and Secretary

 

 

 

iGATE TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Mukund Srinath

 

 

Name:

Mukund Srinath

 

 

Title:

Secretary

 

 

 

iGATE INC.

 

 

 

 

 

By:

/s/ Mukund Srinath

 

 

Name:

Mukund Srinath

 

 

Title:

Secretary

 

 

 

 

 

iGATE HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Mukund Srinath

 

 

Name:

Mukund Srinath

 

 

Title:

Secretary

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

RBC Capital Markets, LLC

Deutsche Bank AG, Singapore Branch

UBS Securities LLC

 

 

By:

RBC CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ James S. Wolfe

 

 

Name:

James S. Wolfe

 

 

Title:

Managing Director,

 

 

 

Head of US Leveraged Finance

 

 

For itself and the other Initial Purchasers named in

Schedule I to the foregoing Agreement

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

INITIAL PURCHASERS

 

Initial Purchasers

 

Principal
Amount

 

RBC Capital Markets, LLC

 

$

162,500,000

 

Deutsche Bank AG, Singapore Branch

 

$

81,250,000

 

UBS Securities LLC

 

$

81,250,000

 

Total

 

$

325,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PRICING SUPPLEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

SUMMARY OF FINAL TERMS

$325,000,000

CONFIDENTIAL

March 19, 2014

 

 

 

[g79734kg09i001.jpg]

 

4.750% Senior Notes due 2019

 

This summary pricing sheet relates only to the securities described below and
should only be read together with the Preliminary Offering Memorandum, subject
to completion, dated March 14, 2014, relating to these securities and supersedes
the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum. This
pricing term sheet is qualified in its entirety by reference to the Preliminary
Offering Memorandum. Capitalized terms not defined herein have the meanings
assigned to them in the Preliminary Offering Memorandum.

 

Issuer

 

iGATE Corporation

 

 

 

Security Description

 

4.750% Senior Notes due 2019.

Distribution

 

144A / Regulation S — with Registration Rights as described in the Preliminary
Offering Memorandum.

 

 

 

Aggregate Principal Amount

 

$325,000,000.

Gross Proceeds

 

$325,000,000.

 

 

 

Coupon

 

4.750%.

Maturity Date

 

April 15, 2019.

 

 

 

Offering Price

 

100.000% plus accrued interest, if any, from April 2, 2014.

Yield to Maturity

 

4.750%.

Spread to Benchmark Treasury

 

+319 basis points.

Benchmark Treasury

 

UST 1.500% due February 28, 2019.

 

 

 

Ratings (Moody’s / S&P)(1)

 

B1/ BB-.

 

 

 

Interest Payment Dates

 

April 15 and October 15, commencing October 15, 2014.

Coupon Record Dates

 

April 1 and October 1.

 

 

 

Optional Redemption

 

Make-whole at T+50 prior to April 15, 2016. Callable thereafter at the following
prices:

 

For the period below

 

Redemption Price

 

On or after April 15, 2016

 

102.375

%

On or after April 15, 2017

 

101.188

%

April 15, 2018 and thereafter

 

100.000

%

 

Equity Clawback

40% at 104.750% (prior to April 15, 2016).

 

 

Change of Control Offer

101%.

 

 

Trade Date

Wednesday, March 19, 2014.

Settlement Date

Wednesday, April 2, 2014 (T+10).

 

--------------------------------------------------------------------------------

(1)              A securities rating is not a recommendation to buy, sell or
hold securities and should be evaluated independently of any other rating. The
rating is subject to revision or withdrawal at any time by the assigning rating
organization.

 

--------------------------------------------------------------------------------


 

 

 

144A

 

Regulation S

CUSIP Numbers

 

45169U AD7

 

U45048 AB8

 

 

 

 

 

 

 

144A

 

Regulation S

ISIN Numbers

 

US45169UAD72

 

USU45048AB82

 

Book-Running Managers

 

RBC Capital Markets, LLC

 

 

Deutsche Bank AG, Singapore Branch

 

 

UBS Securities LLC

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. UNLESS THEY ARE
REGISTERED, THE NOTES MAY BE OFFERED ONLY IN TRANSACTIONS EXEMPT FROM OR NOT
SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, OR ANY STATE SECURITIES LAWS.
ACCORDINGLY, THE NOTES HAVE BEEN OFFERED ONLY TO QUALIFIED INSTITUTIONAL BUYERS
AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT OR TO NON-U.S. PERSONS OUTSIDE
THE UNITED STATES UNDER REGULATION S UNDER THE SECURITIES ACT.

 

THIS COMMUNICATION DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF
AN OFFER TO BUY ANY SECURITIES IN ANY JURISDICTION TO ANY PERSON TO WHOM IT IS
UNLAWFUL TO MAKE SUCH OFFER OR SOLICITATION IN SUCH JURISDICTION.

 

A copy of the offering memorandum relating to this offering may be obtained by
contacting RBC Capital Markets, LLC at 1-877-280-1299.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers were
automatically generated as a result of this communication being sent via
Bloomberg or another email system.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

iGATE CORPORATION

 

$325,000,000 4.750% of Senior Notes due 2019

 

REGISTRATION RIGHTS AGREEMENT

 

April 2, 2014

 

RBC CAPITAL MARKETS, LLC

as Representative of the

Initial Purchasers listed in

Schedule I hereto

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street, 8th Floor
New York, New York 10281

 

Ladies and Gentlemen:

 

iGATE Corporation, a Pennsylvania corporation (the “Company”) is issuing and
selling to the several initial purchasers listed in Schedule I hereto, acting
severally and not jointly (the “Initial Purchasers”), for whom RBC Capital
Markets, LLC is acting as the representative (the “Representative”), upon the
terms set forth in the Purchase Agreement dated March [19], 2014 (the “Purchase
Agreement”), by and among the Company, and iGATE Technologies Inc., a
Pennsylvania corporation (“iTI”), iGATE Inc., a Pennsylvania corporation (“iGI”)
and iGATE Holding Corporation, a Delaware corporation (“Holding” and
collectively with iTI and iGI, the “Guarantors”), $325,000,000 aggregate
principal amount of 4.750% Senior Notes due 2019 issued by the Company (each, a
“Note” and collectively, the “Notes”) and guaranteed by the Guarantors.  As an
inducement to the Representative to enter into the Purchase Agreement, the
Company and the Guarantors agree with the Representative, for the benefit of the
Holders (as defined below) of the Notes (including, without limitation, the
Initial Purchasers), as follows:

 

1.                                      Definitions

 

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement.  As used in this Agreement, the following terms shall have
the following meanings:

 

Additional Interest:  See Section 4(a).

 

--------------------------------------------------------------------------------


 

Advice:  See Section 6(w).

 

Agreement:  This Registration Rights Agreement, dated as of the Closing Date,
among the Company, the Guarantors and the Representative.

 

Applicable Period:  See Section 2(e).

 

Blackout Period:  See Section 3(e).

 

Business Day:  A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

 

Closing Date:  April 2, 2014.

 

Company:  See the introductory paragraph to this Agreement.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of an Exchange Registration Statement
relating to the Exchange Notes to be issued in the Exchange Offer, (ii) the
maintenance of such Exchange Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 2 hereof, and (iii) the delivery by the
Company to the Trustee of Exchange Notes in the same aggregate principal amount
as the aggregate principal amount of Registrable Notes that were validly
tendered and not withdrawn by Holders thereof pursuant to the Exchange Offer.

 

Consummation Date:  See Section 2(a).

 

Day:  Unless otherwise expressly provided, a calendar day.

 

Effectiveness Period:  See Section 3(a).

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

Exchange Notes:  4.750% Senior Notes due 2019 of the Company, registered under
the Securities Act, to be issued under the Indenture or an indenture
substantially identical in all material respects to the Indenture, which
Exchange Notes shall be identical in all material respects to the Notes,
including the guarantees relating thereto, if any, except for provisions
relating to series, restrictive legends and Additional Interest.

 

Exchange Offer:  See Section 2(a).

 

Exchange Registration Statement:  See Section 2(a).

 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Guarantors:  See the introductory paragraph to this Agreement.

 

2

--------------------------------------------------------------------------------


 

Holder:  Any registered holder of Registrable Notes, unless the context requires
beneficial owner of                     Registrable Notes.

 

Indemnified Party:  See Section 8(c).

 

Indemnifying Party:  See Section 8(c).

 

Indenture:  The Indenture, dated as of the Closing Date, among the Company, the
Guarantors and Wilmington Trust FSB, as trustee, pursuant to which the Notes are
being issued, as amended or supplemented from time to time in accordance with
the terms hereof.

 

Initial Purchasers:  See the introductory paragraph to this Agreement.

 

Initial Shelf Effectiveness Date:  The date that is the later of (i) the
365th day after the Closing Date and (ii) if applicable, the 90th day after the
receipt of the relevant Shelf Notice.

 

Initial Shelf Registration:  See Section 3(a).

 

Inspectors:  See Section 6(o).

 

Losses:  See Section 8(a).

 

Notes:  See the introductory paragraph to this Agreement.

 

Participating Broker-Dealer:  See Section 2(e).

 

Person:  An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

 

Private Exchange:  See Section 2(f).

 

Private Exchange Notes:  See Section 2(f).

 

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A), as amended or supplemented by any prospectus
supplement filed by the Company with the SEC, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements filed by the Company with
the SEC to the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

 

Purchase Agreement:  See the introductory paragraph to this Agreement.

 

Records:  See Section 6(o).

 

Registration Default:  See Section 4(a).

 

3

--------------------------------------------------------------------------------


 

Registrable Notes:  Notes and Private Exchange Notes; provided, however, that a
Note or Private Exchange Note, as applicable, shall cease to be a Registrable
Note upon the earliest to occur of the following:  (i) in the circumstances
contemplated by Section 2(a), the Note has been exchanged for an Exchange Note
in an Exchange Offer as contemplated in Section 2(a); (ii) in the circumstances
contemplated by Section 3, a Shelf Registration registering such Note or Private
Exchange Note, as applicable, under the Securities Act has been declared or
becomes effective and such Note or Private Exchange Note, as applicable, has
been sold or otherwise transferred by the holder thereof pursuant to and in a
manner contemplated by such effective Shelf Registration; (iii) such Note or
Private Exchange Note, as applicable, is actually sold by the holder thereof
pursuant to Rule 144 under circumstances in which any legend borne by such Note
or Private Exchange Note, as applicable, relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company or pursuant to the Indenture; or (iv) such Note or Private Exchange
Note, as applicable, shall cease to be outstanding.

 

Registration Statement:  Any registration statement of the Company and the
Guarantors filed with the SEC under the Securities Act (including, but not
limited to, the Exchange Registration Statement, the Initial Shelf Registration
and any subsequent Shelf Registration) that covers any of the Registrable Notes
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

Representative:  See the introductory paragraph to this Agreement.

 

Rule 144:  Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

Rule 144A:  Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

Rule 158:  Rule 158 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

Rule 415:  Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

Rule 430A:  Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

SEC:  The United States Securities and Exchange Commission.

 

Securities:  The Notes, the Exchange Notes and the Private Exchange Notes.

 

4

--------------------------------------------------------------------------------


 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Shelf Effectiveness Date: The date that is 90 days after the receipt of the
relevant Shelf Notice.

 

Shelf Notice:  See Section 2(j).

 

Shelf Registration:  See Section 3(b).

 

Subsequent Shelf Registration:  See Section 3(b).

 

TIA:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  The trustee under the Indenture and, if existent, the trustee under
any indenture governing the Exchange Notes and Private Exchange Notes (if any).

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2.                                      Exchange Offer

 

(a)                                 Unless the Exchange Offer would not be
permitted by applicable laws or a policy of the SEC, the Company shall (and
shall cause each Guarantors to) (i) prepare and file with the SEC, a
registration statement (the “Exchange Registration Statement”) on an appropriate
form under the Securities Act with respect to an offer (the “Exchange Offer”) to
the Holders of Notes to issue and deliver to such Holders, in exchange for the
Notes, a like principal amount of Exchange Notes and (ii) use its commercially
reasonable efforts to Consummate the Exchange Offer within 365 days of the
Closing Date (the “Consummation Date”).  The Exchange Offer shall not be subject
to any conditions, other than that the Exchange Offer does not violate
applicable law or any applicable interpretation of the staff of the SEC.

 

(b)                                 The Exchange Notes shall be issued under,
and entitled to the benefits of, the Indenture or a trust indenture that is
substantially identical to the Indenture (other than such changes as are
necessary to comply with any requirements of applicable law or the SEC to effect
or maintain the qualifications thereof under the TIA).

 

(c)                                  Interest on the Exchange Notes and Private
Exchange Notes will accrue from (i) the later of (x) the last interest payment
due date on which interest was paid on the Notes surrendered in exchange
therefor or (y) if the Note is surrendered for exchange after the record date
for an interest payment date to occur on or after the date of such exchange and
as to which interest will be paid, the date of such interest payment date or
(ii), if no interest has been paid on the Notes, from the Closing Date.  Each
Exchange Note and Private Exchange Note shall bear interest at the rate set
forth thereon; provided, that interest with respect to the period prior

 

5

--------------------------------------------------------------------------------


 

to the issuance thereof shall accrue at the rate or rates borne by the Notes
from time to time during such period.

 

(d)                                 The Company may require each Holder as a
condition to participation in the Exchange Offer to represent that prior to the
expiration of the Exchange Offer (i) any Exchange Notes received by such Holder
will be acquired in the ordinary course of its business, (ii) that at the time
of the commencement and consummation of the Exchange Offer such Holder has not
entered into any arrangement or understanding with any Person to participate in
the distribution (within the meaning of the Securities Act) of the Exchange
Notes in violation of the provisions of the Securities Act, (iii) that if such
Holder is an “affiliate” of the Company within the meaning of Rule 405 of the
Securities Act, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable to it, (iv) if such
Holder is not a broker-dealer, that it is not engaged in, and does not intend to
engage in, the distribution of the Exchange Notes and (v) if such Holder is a
Participating Broker-Dealer (as defined below), that it will deliver a
Prospectus in connection with any resale of the Exchange Notes.

 

(e)                                  The Company shall (and shall cause each
Guarantors to) include within the Prospectus contained in the Exchange
Registration Statement a section entitled “Plan of Distribution” reasonably
acceptable to the Representative which shall contain all of the information that
the SEC may require with respect to the potential “underwriter” status of any
broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of Exchange Notes received by such broker-dealer in the Exchange
Offer for its own account in exchange for Notes that were acquired by it as a
result of market-making or other trading activity  (a “Participating
Broker-Dealer”).  Such “Plan of Distribution” section shall also allow, to the
extent permitted by applicable policies and regulations of the SEC, the use of
the Prospectus by all Participating Broker-Dealers, and include a statement
describing the manner in which Participating Broker-Dealers may resell the
Exchange Notes.  The Company shall use its commercially reasonable efforts to
keep the Exchange Registration Statement effective and to amend and supplement
the Prospectus contained therein, in order to permit such Prospectus to be
lawfully delivered by Participating Broker-Dealers for such period of time as
such Persons must comply with such requirements in order to resell the Exchange
Notes; provided, that such period shall not exceed the lesser of 180 days and
the date on which all Participating Broker-Dealers have sold all Registrable
Notes held by them  (the “Applicable Period”).

 

(f)                                   If, upon consummation of the Exchange
Offer, any Initial Purchaser hold any Notes acquired by it and having the status
of an unsold allotment in the initial distribution, the Company (upon the
written request from such Initial Purchaser) shall, simultaneously with the
delivery of the Exchange Notes in the Exchange Offer, issue and deliver to such
Initial Purchaser, in exchange (the “Private Exchange”) for the Notes held by
such Initial Purchaser, a like principal amount of Notes that are identical to
the Exchange Notes except for the existence of

 

6

--------------------------------------------------------------------------------


 

restrictions on transfer thereof under the Securities Act and securities laws of
the several states of the United States (the “Private Exchange Notes”) (and
which are issued pursuant to the same indenture as the Exchange Notes).  The
Private Exchange Notes shall bear the same CUSIP number as the Exchange Notes,
if permitted by the CUSIP Service Bureau.

 

(g)                                  In connection with the Exchange Offer, the
Company shall (and shall cause each Guarantors to) use commercially reasonable
efforts to:

 

(i)                                   mail or cause to be mailed to each Holder
a copy of the Prospectus forming part of the Exchange Registration Statement,
together with an appropriate letter of transmittal (substantially in the form
attached as an exhibit to the Exchange Offer Registration Statement) and any
related documents;

 

(ii)                                keep the Exchange Offer open for not less
than 20 Business Days after the date notice thereof is mailed to the Holders (or
longer if required by applicable law)

 

(iii)                             utilize the services of a depository for the
Exchange Offer, which may be the Trustee or an affiliate thereof;

 

(iv)                            permit Holders to withdraw tendered Registrable
Notes at any time prior to the close of business, New York City time, on the
last Business Day on which the Exchange Offer shall remain open; and

 

(v)                               otherwise comply in all material respects with
all applicable laws.

 

(h)                                 As soon as practicable after the close of
the Exchange Offer or the Private Exchange, as the case may be, the Company
shall (and shall cause each Guarantors to):

 

(i)                                   accept for exchange all Registrable Notes
validly tendered pursuant to the Exchange Offer or the Private Exchange, as the
case may be, and not validly withdrawn;

 

(ii)                                deliver or cause to be delivered to the
Trustee for cancellation all Registrable Notes so accepted for exchange; and

 

(iii)                             cause the Trustee to authenticate and deliver
promptly to each Holder validly tendering such Registrable Notes, Exchange Notes
or Private Exchange Notes, as the case may be, equal in principal amount to the
Notes of such Holder so accepted for exchange.

 

(i)                                     The Exchange Notes and the Private
Exchange Notes may be issued under (i) the Indenture or (ii) an indenture
substantially identical to the Indenture (other than such changes as are
necessary to comply with any requirements of the SEC to effect or maintain the
qualification thereof under the TIA), which in either event

 

7

--------------------------------------------------------------------------------


 

will provide that the Exchange Notes will not be subject to the transfer
restrictions set forth in the Indenture, that the Private Exchange Notes will be
subject to the transfer restrictions set forth in the Indenture, and that the
Exchange Notes, the Private Exchange Notes and the Notes, if any, will be deemed
one class of security (subject to the provisions of the Indenture).

 

(j)                                    If: (i) prior to the Consummation of the
Exchange Offer, the Holders of a majority in aggregate principal amount of
Registrable Notes determines in its or their reasonable judgment that (A) upon
the advise of counsel that the Exchange Notes would not, upon receipt, be
tradeable by the Holders thereof without restriction under the Securities Act
and the Exchange Act and without material restrictions under applicable Blue Sky
or state securities laws, or (B) the interests of the Holders under this
Agreement, taken as a whole, would be materially adversely affected by the
consummation of the Exchange Offer and, in the case of (A) or (B), notifies the
Company in writing of such determination; (ii) any change in law or in
applicable interpretations of the staff of the SEC would not permit the
Consummation of the Exchange Offer; (iii) subsequent to the consummation of the
Private Exchange, any Holder of Private Exchange Notes so requests; (iv) the
Exchange Offer is not consummated within 365 days of the Closing Date for any
reason; or (v) in the case of (A) any Holder prohibited by applicable law or SEC
policy from participating in the Exchange Offer, (B) any Holder participating in
the Exchange Offer that receives Exchange Notes that may not be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
Rule 405 of the Securities Act) or (C) any broker-dealer that holds Notes
acquired by such broker-dealer directly from the Company or any of its
affiliates and, in each such case contemplated by this clause (v), such Holder
notifies the Company in writing within 20 Business Days of the Consummation of
the Exchange Offer, then the Company shall promptly (and in any event within
five Business Days of such notification) deliver to the Holders (or in the case
of an occurrence of any event described in clause (v) of this Section 2(j), to
any such Holder) and the Trustee notice thereof (the “Shelf Notice”) and shall
as promptly as practicable thereafter file an Initial Shelf Registration
pursuant to Section 3 hereof.

 

3.                                      Shelf Registration

 

If, but only if, a Shelf Notice is delivered pursuant to Section 2(j) prior to
the commencement of the Exchange Offer, then this Section 3 shall apply to all
Registrable Notes (in such case, the Registrable Notes are also referred to
herein as “Registrable Shelf Notes”).  Otherwise, the provisions of this
Section 3 shall apply solely upon Consummation of the Exchange Offer in
accordance with Section 2 and solely with respect to Exchange Notes that are not
freely tradeable as contemplated by Section 2(j)(v) hereof or Notes held by any
Holder thereof that has duly notified the Company as required by, and in the
time period set forth in, clause (v) of Section 2(j) (the “Notice Shelf Notes”
and, together with the Registrable Shelf Notes, the “Shelf Notes”).

 

8

--------------------------------------------------------------------------------


 

(a)                                 Initial Shelf Registration.  The Company
shall (and shall cause each Guarantors to), as promptly as practicable, file
with the SEC a Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 covering all of the Shelf Notes (the “Initial Shelf
Registration”).  If the Company and the Guarantors have not yet filed an
Exchange Registration Statement, the Company and the Guarantors shall file with
the SEC the Initial Shelf Registration and shall use its commercially reasonable
efforts to cause such Initial Shelf Registration to be declared effective under
the Securities Act on or prior to the Initial Shelf Effectiveness Date.
 Otherwise, the Company shall (and shall cause each Guarantors to) use its
commercially reasonable efforts to cause the Shelf Registration to be declared
effective by the Shelf Effectiveness Date.  The Initial Shelf Registration shall
be on Form S-1 or another appropriate form permitting registration of such Shelf
Notes for resale by Holders in the manner or manners reasonably designated by
them (including, without limitation, one or more Underwritten Offerings).  The
Company and Guarantors shall not permit any securities other than the Shelf
Notes to be included in any Shelf Registration.  The Company shall (and shall
cause each Guarantors to) use its commercially reasonable efforts to keep the
Initial Shelf Registration continuously effective under the Securities Act until
the date which is two years from the Closing Date (subject to extension pursuant
to Section 3(e)) (the “Effectiveness Period”), or such shorter period ending
when (i) all Shelf Notes covered by the Initial Shelf Registration have been
sold in the manner set forth and as contemplated in the Initial Shelf
Registration (ii) a Subsequent Shelf Registration covering all of the
Registrable Notes covered by and not sold under the Initial Shelf Registration
or an earlier Subsequent Shelf Registration has been declared effective under
the Securities Act or (iii) there cease to be any outstanding Shelf Notes.

 

(b)                                 Subsequent Shelf Registrations.  If the
Initial Shelf Registration or any Subsequent Shelf Registration (as defined
below) ceases to be effective for any reason at any time during the
Effectiveness Period (other than because of the sale of all of the securities
registered thereunder), the Company shall (and shall cause each Guarantors to)
use its commercially reasonable efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof, and in any event shall use its
reasonable best efforts to, within 30 days of such cessation of effectiveness,
amend such Shelf Registration in a manner to obtain the withdrawal of the order
suspending the effectiveness thereof, or file (and cause each Guarantors to
file) a separate “shelf” Registration Statement pursuant to Rule 415 covering
all of the Shelf Notes (a “Subsequent Shelf Registration”).  If a Subsequent
Shelf Registration is filed, the Company shall (and shall cause each Guarantors
to) use its commercially reasonable efforts to cause the Subsequent Shelf
Registration to be declared effective as soon as practicable after such filing
and to keep such Subsequent Shelf Registration continuously effective for a
period equal to the number of days in the Effectiveness Period less the
aggregate number of days during which the Initial Shelf Registration or any
Subsequent Shelf Registration was previously continuously effective.  As used
herein the term “Shelf Registration” means the Initial Shelf Registration and
any Subsequent Shelf Registrations.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Supplements and Amendments.  The Company
shall (and shall cause each Guarantors to) use its reasonable best efforts to
promptly supplement and amend any Shelf Registration if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration, if required by the Securities Act, or if reasonably
requested in writing by the Holders of a majority in aggregate principal amount
of the Shelf Notes covered by such Shelf Registration with respect to
information relating to such Holders or by any underwriter of such Registrable
Notes in connection with an Underwritten Offering.

 

(d)                                 Provision of Information.  No Holder of
Shelf Notes shall be entitled to include any of its Shelf Notes in any Shelf
Registration pursuant to this Agreement unless such Holder furnishes to the
Company and the Trustee in writing, within 20 days after receipt of a written
request therefor, such information as the Company or the Trustee reasonably
believe is required for inclusion in any Shelf Registration or Prospectus
included therein and so requests, and no such Holder shall be entitled to
Additional Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided such information.

 

(e)                                  Blackout Periods.  Notwithstanding anything
to the contrary contained in this Agreement, upon notice to Holders, the Company
may suspend use of the Prospectus included in any Shelf Registration for a
period of time (a “Blackout Period”) in the event that the Company determines in
good faith that (1) the disclosure of an event, occurrence or other item at such
time could reasonably be expected to have a material effect on the business,
operations or prospects of the Company and the Guarantors, taken as a whole, or
(2) the disclosure otherwise relates to a material business transaction which
has not been publicly disclosed and that any such disclosure would jeopardize
the success of the transaction or that disclosure of the transaction is
prohibited pursuant to the terms thereof. The cumulative Blackout Periods in any
12-month period commencing on the Closing Date may not exceed an aggregate of 90
days during any 12-month period.

 

4.                                      Additional Interest

 

(a)                                                                                
The Company and each Guarantor acknowledges and agrees that the Holders of
Registrable Notes will suffer damages if the Company or any Guarantors fails to
fulfill its Consummate the Exchange Offer (a “Registration Default”) and that it
would not be feasible to ascertain the extent of such damages with precision. 
Accordingly, the Company and the Guarantors agree to pay additional cash
interest on the Notes (“Additional Interest”) under the circumstances and to the
extent set forth below if the Exchange Offer has not been Consummated on or
prior to the Consummation Date, Additional Interest shall accrue on the Notes
over and above any stated interest at a per annum rate of 0.25% on the principal
amount such Notes for the first 90 days immediately following the Consummation
Date, such Additional Interest rate increasing by an additional per annum rate
of 0.25% on the principal amount such Notes at the beginning of each subsequent
90-day period; provided, however, that the maximum Additional Interest rate on

 

10

--------------------------------------------------------------------------------


 

the Notes may not exceed at any one time a per annum rate of 1.0% over and above
any stated interest rate; and provided further, that upon Consummation of the
Exchange Offer Additional Interest on the Notes or the Shelf Notes, as
applicable, as a result of such clause (or the relevant subclause thereof) shall
cease to accrue.  Notwithstanding the foregoing,  Additional Interest shall be
payable for Registration Defaults related to a failure of the Company to cause a
Shelf Registration Statement to be declared effective only to Holders of Shelf
Notes. Additional Interest pursuant to this Section 4 constitutes liquidated
damages with respect to a Registration Default and shall be the exclusive
monetary remedy available to the Holders with respect to a Registration Default.

 

(b)                                 The Company shall notify the Trustee within
five Business Days after the date on which a Registration Default occurs in
respect of which Additional Interest is required to be paid.  Any accrued
amounts of Additional Interest due pursuant to clause (a)(i), (a)(ii) or
(a)(iii) of this Section 4 will be payable in cash in arrears, on the dates and
in the manner provided in the Indenture and whether or not any cash interest
would then be payable on such date, commencing with the first such semi-annual
date occurring after any such Additional Interest commences to accrue.  The
amount of Additional Interest will be determined by multiplying the applicable
Additional Interest rate by the principal amount of the Notes, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.

 

5.                                      Hold-Back Agreements

 

The Company agrees that it will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered by a Registration
Statement filed pursuant to Section 2 or 3 hereof (other than Additional Notes
(as defined in the Indenture) issued under the Indenture), or any securities
convertible into or exchangeable or exercisable for such securities, during the
10 days prior to, and during the 90-day period beginning on, the effective date
of any Registration Statement filed pursuant to Sections 2 and 3 hereof unless
the Holders of a majority in the aggregate principal amount of the Registrable
Notes to be included in such Registration Statement consent, if the managing
underwriter thereof so requests in writing.

 

6.                                      Registration Procedures

 

In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Company shall (and shall cause each Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Guarantor to):

 

11

--------------------------------------------------------------------------------


 

(a)                                 Prepare and file with the SEC the Exchange
Registration Statement or, if the Exchange Registration Statement is not filed
because of the circumstances contemplated by Section 2(j) hereof, a Shelf
Registration as prescribed by Section 3 hereof, and use its commercially
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided that, if (1) a Shelf
Registration is filed pursuant to Section 3 hereof or (2) a Prospectus contained
in an Exchange Registration Statement filed pursuant to Section 2 hereof is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto the Company shall (and shall cause each
Guarantor to), if requested, furnish to and afford, in the case of clause
(1) above, the Holders of the Registrable Notes to be registered pursuant to
such Shelf Registration Statement, in the case of clause (2) above, each
Participating Broker-Dealer, the managing underwriters in an Underwritten
Offering, if any, and each of their respective counsel, a reasonable opportunity
to review copies of all such documents (including copies of any documents to be
incorporated by reference therein and all exhibits thereto) proposed to be filed
(in each case at least five Business Days prior to such filing).  The Company
and each Guarantor shall not file any such Registration Statement or Prospectus
or any amendments or supplements thereto in respect of which the Holders must
provide information for the inclusion therein without the Holders being afforded
an opportunity to review such documentation if the holders of a majority in
aggregate principal amount of the Registrable Notes covered by such Registration
Statement, or any such Participating Broker-Dealer, as the case may be, the
managing underwriters in an Underwritten Offering, if any, or any of their
respective counsel shall reasonably object in writing within three Business Days
after the receipt thereof. A Holder shall be deemed to have reasonably objected
to such filing if such Holder’s objection to such Registration Statement,
amendment, Prospectus or supplement, as applicable, as proposed to be filed,
relates to an untrue statement of a material fact or an omission to state any
material fact necessary to make the statements therein not misleading or a
failure to comply with the applicable requirements of the Securities Act.

 

(b)                                 Provide an indenture trustee for the
Registrable Notes, the Exchange Notes or the Private Exchange Notes, as the case
may be, and cause the Indenture (or other indenture relating to the Registrable
Notes) to be qualified under the TIA not later than the effective date of the
first Registration Statement; and in connection therewith, to effect such
changes to such indenture as may be required for such indenture to be so
qualified in accordance with the terms of the TIA; and execute, and use its
commercially reasonable efforts to cause such trustee to execute, all documents
as may be required to effect such changes, and all other forms and documents
required to be filed with the SEC to enable such indenture to be so qualified in
a timely manner.

 

(c)                                  Prepare and file with the SEC such
pre-effective amendments and post-effective amendments to each Shelf
Registration or Exchange Registration Statement, as

 

12

--------------------------------------------------------------------------------


 

the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; cause the applicable Registration Statement to comply
with the Securities Act and the Exchange Act; and comply with the provisions of
the Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
in the manner disclosed to the Company by such Participating Broker-Dealer
covered by any such Prospectus.  The Company and each Guarantor shall not,
during the Applicable Period, voluntarily take any action that would result in
selling Holders of the Registrable Notes covered by a Registration Statement or
Participating Broker-Dealers seeking to sell Exchange Notes not being able to
sell such Registrable Notes or such Exchange Notes during that period, unless
such action is required by applicable law, rule or regulation or permitted by
this Agreement.

 

(d)                                 Furnish to such selling Holders and
Participating Broker-Dealers who so request in writing (i) upon the Company’s or
any Guarantor’s receipt, a copy of the order of the SEC declaring such
Registration Statement and any post effective amendment thereto effective,
(ii) such reasonable number of copies of such Registration Statement and of each
amendment and supplement thereto (in each case including any documents
incorporated therein by reference and all exhibits unless such documents or
exhibits are publicly available) and (iii) such reasonable number of copies of
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and each amendment and supplement thereto, and such
reasonable number of copies of the final Prospectus as filed by the Company and
each Guarantor pursuant to Rule 424(b) under the Securities Act, in conformity
with the requirements of the Securities Act and each amendment and supplement
thereto (including any amendments required to be filed pursuant to clause (c) of
this Section). Subject to Section 3(e) hereof, the Company and the Guarantors
hereby consent to the use of the Prospectus by each of the selling Holders of
Registrable Notes or each such Participating Broker-Dealer, as the case may be,
and the underwriters or agents, if any, and dealers, if any, in connection with
the offering and sale of the Registrable Notes covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.

 

(e)                                  If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in an Exchange
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Notes during the Applicable Period relating thereto, the
Company shall notify in writing the selling Holders of Registrable Notes, or
each such Participating Broker-Dealer, as the case may be, the managing
underwriters in an Underwritten Offering, if any, and each of their

 

 

13

--------------------------------------------------------------------------------


 

respective counsel promptly (but in any event within two Business Days) (i) when
a Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any Prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Guarantor contained in any agreement (including any underwriting agreement)
contemplated by Section 6(n) hereof cease to be true and correct, in all
material respects, during the relevant offering period, (iv) of the receipt by
the Company or any Guarantor of any notification with respect to the suspension
of the qualification or exemption from qualification of a Registration Statement
or any of the Registrable Notes or the Exchange Notes to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known to the Company or the Guarantors that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein to make
the statement not misleading, or in the case of a Prospectus or documents
incorporated or deemed to be incorporated by reference, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (vi) of any
reasonable determination by the Company or any Guarantor that a post-effective
amendment to a Registration Statement would be appropriate and (vii) of any
request by the SEC for amendments to the Registration Statement or supplements
to the Prospectus or for additional information relating thereto.

 

(f)                                   Use its commercially reasonable efforts to
prevent the issuance of any order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of a Prospectus or
suspending the qualification (or exemption from qualification) of any of the
Registrable Notes or the Exchange Notes to be sold by any Participating
Broker-Dealer, for sale in any jurisdiction, and, if any such order is issued,
to use its commercially reasonable efforts to obtain the withdrawal of any such
order at the earliest possible date.

 

14

--------------------------------------------------------------------------------


 

(g)                                  If (A) a Shelf Registration is filed
pursuant to Section 3, (B) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period or (C) reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold in connection with an
Underwritten Offering, other than during a Blackout Period, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information or revisions to information therein relating to such underwriters or
selling Holders as the managing underwriters, if any, or such Holders or any of
their respective counsel reasonably request in writing to be included or made
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplements or
post-effective amendment; provided, however, that the Company shall not be
required to take any action hereunder that would, in the written opinion of
counsel to the Company, violate applicable laws.

 

(h)                                 Prior to any public offering of Registrable
Notes or any delivery of a Prospectus contained in the Exchange Registration
Statement by any Participating Broker-Dealer who seeks to sell Exchange Notes
during the Applicable Period, use its commercially reasonable efforts to
register or qualify, and to cooperate with the selling Holders of Registrable
Notes or each such Participating Broker-Dealer, as the case may be, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer or
any managing underwriter or underwriters, if any, in an Underwritten Offering
reasonably request in writing; provided, that where Exchange Notes held by
Participating Broker-Dealers or Registrable Notes are offered other than through
an Underwritten Offering, the Company and each Guarantor shall use its
commercially reasonable efforts to cause its counsel to perform Blue Sky
investigations and use its commercially reasonable efforts to file any
registrations and qualifications required to be filed pursuant to this
Section 6(h), use its commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and use its
commercially reasonable efforts to do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Exchange Notes held by Participating Broker-Dealers or the
Registrable Notes covered by the applicable Registration Statement; provided
that neither the Company nor any Guarantor shall be required to (A) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(B) take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or (C) subject itself to
taxation in any such jurisdiction where it is not then so subject.

 

15

--------------------------------------------------------------------------------


 

(i)                                     If (A) a Shelf Registration is filed
pursuant to Section 3 or (B) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is requested to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, cooperate with the selling Holders of
Registrable Notes and the managing underwriter or underwriters, if any, in an
Underwritten Offering to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company, and enable such Registrable Notes to be in
such denominations permitted by the Indenture and registered in such names as
the managing underwriter or underwriters, if any, in an Underwritten Offering or
Holders may reasonably request.

 

(j)                                    Use its commercially reasonable efforts
to cause the Registrable Notes covered by any Registration Statement to be
registered with or approved by such governmental agencies or authorities as may
be necessary to enable the seller or sellers thereof or the underwriter, if any,
to consummate the disposition of such Registrable Notes, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Company shall (and shall cause each Guarantor to)
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals; provided that neither the Company
nor any Guarantor shall be required to (A) qualify generally to do business in
any jurisdiction where it is not then so qualified, (B) take any action that
would subject it to general service of process in any jurisdiction where it is
not then so subject or (C) subject itself to taxation in any such jurisdiction
where it is not then so subject.

 

(k)                                 If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, upon the occurrence of any event
contemplated by paragraph 6(e)(v) or 6(e)(vi) hereof (other than during a
Blackout Period), as promptly as practicable, prepare and file with the SEC, at
the expense of the Company and the Guarantors, a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Notes being sold thereunder or to the
purchasers of the Exchange Notes to whom such Prospectus will be delivered by a
Participating Broker-Dealer, such Registration Statement will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein to make the statements not misleading or such Prospectus or
documents incorporated by reference or deemed to be incorporated by reference
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, if

 

16

--------------------------------------------------------------------------------


 

SEC review is required, use its commercially reasonable efforts to cause such
post-effective amendment to be declared effective as soon as possible.

 

(l)                                     Use its commercially reasonable efforts
to cause the Registrable Notes covered by a Registration Statement to be rated
with such appropriate rating agencies, if so requested in writing by the Holders
of a majority in aggregate principal amount of the Registrable Notes covered by
such Registration Statement or the managing underwriter or underwriters, if any,
in an Underwritten Offering.

 

(m)                             Prior to the initial issuance of the Exchange
Notes, (i) provide the Trustee with one or more certificates for the Exchange
Notes in a form eligible for deposit with The Depository Trust Company and
(ii) provide a CUSIP number for the Exchange Notes.

 

(n)                                 If a Shelf Registration is filed pursuant to
Section 3, enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings of debt
securities similar to the Notes, as may be appropriate in the circumstances) and
take all such other actions in connection therewith (including those reasonably
requested in writing by the managing underwriters, if any, in an Underwritten
Offering or the Holders of a majority in aggregate principal amount of the
Registrable Notes being sold) in order to expedite or facilitate the
registration or the disposition of such Registrable Notes, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an Underwritten Registration, (i) make such
representations and warranties to the Holders and the underwriters, if any, with
respect to the business of the Company and its subsidiaries as then conducted,
and the Registration Statement, Prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances, and confirm the same if and when reasonably
required; (ii) use its commercially reasonable efforts to obtain an opinion of
counsel to the Company and the Guarantors and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold), addressed to each selling
Holder and each of the underwriters, if any, covering the matters customarily
covered in opinions of counsel to the Company and the Guarantors requested in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances; (iii) use its commercially reasonable efforts
to obtain “cold comfort” letters and updates thereof (which letters and updates
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters in an Underwritten Offering) from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters,

 

17

--------------------------------------------------------------------------------


 

such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings of debt securities similar to the Notes, as may be appropriate in the
circumstances, and such other matters as reasonably requested in writing by the
underwriters; and (iv) deliver such documents and certificates as may be
reasonably requested in writing by the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold and the managing
underwriters, if any, in an Underwritten Offering to evidence the continued
validity of the representations and warranties of the Company and its
subsidiaries made pursuant to clause (i) above and to evidence compliance with
any conditions contained in the underwriting agreement or other similar
agreement entered into by the Company or any Guarantor.

 

(o)                                 If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, make available for inspection by any selling
Holder of such Registrable Notes being sold, or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Registrable Notes, if any, and any attorney, accountant or other
agent retained by any such selling Holder or each such Participating
Broker-Dealer, as the case may be, or underwriter (collectively, the
“Inspectors”), at the offices where normally kept, during reasonable business
hours and in a reasonable manner, all pertinent financial and other records and
pertinent corporate documents of the Company, the Guarantors and their
respective subsidiaries (collectively, the “Records”) as shall be reasonably
requested by them and necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Company, the Guarantors and their respective subsidiaries to supply all
information reasonably requested in writing by any such Inspector in connection
with such Registration Statement; provided that the foregoing inspection and
information gathering on behalf of the Holders shall be coordinated by one
counsel designated by and on behalf of the Holders.  Each Inspector shall agree
in writing that it will keep the Records confidential and that it will not
disclose, or use in connection with any market transactions in violation of any
applicable securities laws, any of the Records unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, (iii) the
information in such Records is public or has been made generally available to
the public other than as a result of a disclosure or failure to safeguard by
such Inspector or (iv) disclosure of such information is, in the reasonable
written opinion of counsel for any Inspector, necessary or advisable in
connection with any action, claim, suit or proceeding, directly or indirectly,
involving or potentially involving such Inspector and arising out of, based
upon, related to, or involving this Agreement, or any transaction contemplated
hereby or arising hereunder.  Each selling Holder of such Registrable Notes and
each such

 

18

--------------------------------------------------------------------------------


 

Participating Broker-Dealer will be required to agree that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such information is made generally available to the
public.  Each Inspector, each selling Holder of such Registrable Notes and each
such Participating Broker-Dealer will be required to further agree that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and, to the extent practicable, use its
commercially reasonable efforts to allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential at its expense.

 

(p)                                 Use commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC and make generally
available to the security holders of the Company with regard to any Applicable
Registration Statement earning statements satisfying the provisions of
section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts Underwritten Offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

 

(q)                                 Upon consummation of an Exchange Offer or
Private Exchange, use its commercially reasonable efforts to obtain an opinion
of counsel to the Company and the Guarantors (in form, scope and substance
reasonably satisfactory to the Representative), addressed to the Trustee for the
benefit of all Holders participating in the Exchange Offer or Private Exchange,
as the case may be, to the effect that (i) the Company and the Guarantors have
duly authorized, executed and delivered the Exchange Notes or the Private
Exchange Notes, as the case may be, and the Indenture and (ii) the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture
constitute legal, valid and binding obligations of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with their respective terms, except as such enforcement may be subject to
customary United States and foreign exceptions.

 

(r)                                    If the Exchange Offer or a Private
Exchange is to be consummated, upon delivery of the Registrable Notes by the
Holders to the Company and the Guarantors (or to such other Person as directed
by the Company and the Guarantors) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, the Company and the Guarantors shall
mark, or caused to be marked, on such Registrable Notes that the Exchange Notes
or the Private Exchange Notes, as the case may be, are being issued as
substitute evidence of the indebtedness originally evidenced by the Registrable
Notes; provided that in no event shall such

 

19

--------------------------------------------------------------------------------


 

Registrable Notes be marked as paid or otherwise satisfied but such Registrable
Notes may be marked so as to void them.

 

(s)                                   Cooperate with each seller of Registrable
Notes covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Notes and their respective
counsel in connection with any filings required to be made with FINRA.

 

(t)                                    Use its commercially reasonable efforts
to cause all Notes covered by a Registration Statement to be listed on each
securities exchange, if any, on which similar debt securities issued by the
Company are then listed.

 

(u)                                 Use its commercially reasonable efforts to
take all other steps reasonably necessary to effect the registration of the
Registrable Notes covered by a Registration Statement contemplated hereby.

 

(v)                                 Each seller of Registrable Notes or
Participating Broker-Dealer as to which any registration is being effected shall
furnish to the Company such information regarding such seller or Participating
Broker-Dealer and the distribution of such Registrable Notes as the Company may,
from time to time, reasonably request in writing.  The Company may exclude from
such registration the Registrable Notes of any seller who fails to furnish such
information within a reasonable time (which time in no event shall exceed 10
days, subject to Section 3(d)) hereof) after receiving such request.  Each
seller of Registrable Notes or Participating Broker-Dealer as to which any
registration is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished by such seller not materially misleading.

 

(w)                               Each Holder of Registrable Notes and each
Participating Broker-Dealer agrees by acquisition of such Registrable Notes or
Exchange Notes to be sold by such Participating Broker-Dealer, as the case may
be, that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 6(e)(ii), 6(e)(iv), 6(e)(v), or
6(e)(vi) or the commencement of a Blackout Period, such Holder will forthwith
discontinue disposition of such Registrable Notes covered by a Registration
Statement and such Participating Broker-Dealer will forthwith discontinue
disposition of such Exchange Notes pursuant to any Prospectus and, in each case,
forthwith discontinue dissemination of such Prospectus until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(k), or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and has received copies of any amendments or supplements thereto
and, if so directed by the Company, such Holder or Participating Broker-Dealer,
as the case may be, will deliver to the Company all copies, other than permanent
file copies, then in such Holder’s or Participating Broker-Dealer’s possession,
of the Prospectus covering such Registrable Notes current at the time of the
receipt of such notice.  In the event

 

20

--------------------------------------------------------------------------------


 

the Company shall give any such notice, the Applicable Period shall be extended
by the number of days during such periods from and including the date of the
giving of such notice to and including the date when each Participating
Broker-Dealer shall have received (x) the copies of the supplemented or amended
Prospectus contemplated by Section 6(k) or (y) the Advice.

 

7.                                      Registration Expenses

 

(a)                                 All fees and expenses incident to the
performance of or compliance with this Agreement by the Company and the
Guarantors shall be borne by the Company and the Guarantors, whether or not the
Exchange Offer or a Shelf Registration is filed or becomes effective, including,
without limitation, (i) all registration and filing fees, including, without
limitation, (A) fees with respect to filings required to be made with FINRA in
connection with any underwritten offering and (B) fees and expenses of
compliance with state securities or Blue Sky laws as provided in
Section 6(h) hereof (including, without limitation, reasonable fees and
disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Notes or Exchange Notes and determination of the eligibility of the
Registrable Notes or Exchange Notes for investment under the laws of such
jurisdictions (x) where the Holders are located, in the case of the Exchange
Notes, or (y) as provided in Section 6(h), in the case of Registrable Notes or
Exchange Notes to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses, including, without limitation, expenses of
printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter or underwriters, if any, in an Underwritten Offering or by
the Holders of a majority in aggregate principal amount of the Registrable Notes
included in any Registration Statement or by any Participating Broker-Dealer
during the Applicable Period, as the case may be, (iii) messenger, telephone and
delivery expenses incurred in connection with the performance of their
obligations hereunder, (iv) fees and disbursements of counsel for the Company,
the Guarantors and, to the extent provided in Section 7(b), the Holders,
(v) fees and disbursements of all independent certified public accountants
referred to in Section 6 (including, without limitation, the expenses of any
special audit and “comfort” letters required by or incident to such
performance), (vi) rating agency fees and the fees and expenses incurred in
connection with the listing of the Securities to be registered on any securities
exchange, (vii) Securities Act liability insurance, if the Company and the
Guarantors desire such insurance, (viii) fees and expenses of all other Persons
retained by the Company and the Guarantors, (ix) fees and expenses of any
“qualified independent underwriter” or other independent appraiser participating
in an offering pursuant to Section 3 of Schedule E to the By-laws of FINRA, but
only where the need for such a “qualified independent underwriter” arises due to
a relationship with the Company and the Guarantors, (x) internal expenses of the
Company and the Guarantors (including, without limitation, all salaries and
expenses of officers and employees of the Company or the Guarantors performing
legal or accounting duties), (xi) the expense of any annual audit, (xii) the
fees and expenses of the Trustee and the Exchange Agent and (xiii) the expenses
relating to printing, word processing and

 

21

--------------------------------------------------------------------------------


 

distributing all Registration Statements, underwriting agreements and indentures
relating to the Notes, the Exchange Notes or the Private Exchange Notes and any
other documents necessary in order to comply with this Agreement. 
Notwithstanding anything to the contrary, each Holder shall pay all underwriting
discounts and commissions of any underwriters with respect to any Registrable
Notes sold by or on behalf of it.

 

(b)                                 The Company and the Guarantors shall
reimburse the Holders for the reasonable fees and disbursements of not more than
one counsel chosen by the Holders of a majority in aggregate principal amount of
the Registrable Notes to be included in any Registration Statement.  The Company
and the Guarantors shall pay all documentary, stamp, transfer or other
transactional taxes attributable to the issuance or delivery of the Exchange
Notes or Private Exchange Notes in exchange for the Notes; provided that the
Company shall not be required to pay taxes payable in respect of any transfer
involved in the issuance or delivery of any Exchange Note or Private Exchange
Note in a name other than that of the Holder of the Note in respect of which
such Exchange Note or Private Exchange Note is being issued.  The Company and
the Guarantors shall reimburse the Holders for fees and expenses (including
reasonable fees and expenses of counsel to the Holders) relating to any
enforcement of any rights of the Holders under this Agreement.

 

8.                                      Indemnification

 

(a)                                 Indemnification by the Company and the
Guarantors.  The Company and the Guarantors jointly and severally agree to
indemnify and hold harmless each Holder of Registrable Notes, Exchange Notes or
Private Exchange Notes and each Participating Broker-Dealer selling Exchange
Notes during the Applicable Period, each Person, if any, who controls each such
Holder (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) and the officers, directors, agents,
employees and partners of each such Holder, Participating Broker-Dealer and
controlling person, to the fullest extent lawful, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees as provided in
this Section 8) and reasonable expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
“Losses”), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with, in the case of the Registration
Statement or in any amendments thereto, any untrue or alleged untrue statement
of a material fact contained therein or any omission or alleged omission to
state therein a material fact required to be stated therein to make the
statements not misleading, or in the case of any Prospectus or form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under

 

22

--------------------------------------------------------------------------------


 

which they were made, not misleading, except insofar as such Losses are solely
based upon information relating to such Holder or Participating Broker-Dealer
and furnished in writing to the Company and the Guarantors by such Holder or
Participating Broker-Dealer or their counsel expressly for use therein.

 

(b)                                 Indemnification by Holder.  In connection
with any Registration Statement, Prospectus or form of prospectus, any amendment
or supplement thereto, or any preliminary prospectus in which a Holder is
participating, such Holder shall furnish to the Company and the Guarantors in
writing such information as the Company and the Guarantors reasonably request
for use in connection with any Registration Statement, Prospectus or form of
prospectus, any amendment or supplement thereto, or any preliminary prospectus
and shall indemnify and hold harmless the Company, the Guarantors, their
respective directors, officers, agents, employees and each Person, if any, who
controls the Company and the Guarantors (within the meaning of Section 15 of the
Securities Act and Section 20(a) of the Exchange Act), and the directors,
officers, employees and partners of such controlling persons, to the fullest
extent lawful, from and against all Losses arising out of or based upon, in the
case of the Registration Statement or in any amendments thereto, any untrue or
alleged untrue statement of a material fact contained therein or any omission or
alleged omission to state therein a material fact required to be stated therein
to make the statements not misleading, or in the case of any Prospectus or form
of prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are finally judicially
determined by a court of competent jurisdiction in a final, unappealable order
to have resulted solely from an untrue statement or alleged untrue statement of
a material fact or omission or alleged omission of a material fact contained in
or omitted from any information so furnished in writing by such Holder to the
Company and the Guarantors expressly for use therein.  Notwithstanding the
foregoing, in no event shall the liability of any selling Holder be greater in
amount than such Holder’s Maximum Contribution Amount (as defined below).

 

(c)                                  Conduct of Indemnification Proceedings.  If
any proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the party or parties from which such indemnity is sought (the
“Indemnifying Party” or “Indemnifying Parties”, as applicable) in writing;
provided, that the failure to so notify the Indemnifying Party (i) will not
relieve such Indemnifying Party from any liability under paragraph (a) or
(b) above unless and only to the extent it is materially prejudiced as a result
thereof and (ii) will not, in any event, relieve the Indemnifying Party from any
obligations to any Indemnified Party other than the indemnification obligation
provided in paragraphs (a) and (b) above.

 

23

--------------------------------------------------------------------------------


 

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless:  (1) the
Indemnifying Party has agreed to pay such fees and expenses in writing; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such proceeding or shall have failed to employ counsel reasonably satisfactory
to such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

 

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment.  The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 8 is unavailable to an Indemnified Party or is
insufficient to hold such Indemnified Party harmless for any Losses in respect
of which this Section 8 would otherwise apply by its terms (other than by reason
of exceptions provided in this Section 8), then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall have a joint and
several obligation to contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other

 

24

--------------------------------------------------------------------------------


 

relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such statement or
omission.  The amount paid or payable by an Indemnified Party as a result of any
Losses shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any proceeding, to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 8(a) or 8(b) was available to such
party.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount.  A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Notes or Exchange Notes over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of the Registrable Notes held by
each Holder hereunder and not joint.  The Company’s and the Guarantors’
obligations to contribute pursuant to this Section 8(d) are joint and several.

 

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9.                                      Rules 144 and 144A

 

(a)                                 The Company covenants that it shall (a) file
the reports required to be filed by it (if so required) under the Securities Act
and the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Notes, make publicly available other information necessary to
permit sales pursuant to Rule 144 and 144A and (b) take such further action as
any Holder may reasonably request in writing, all to the extent required from
time to time to enable such Holder to sell Registrable Notes without
registration under the Securities Act pursuant to the exemptions provided by
Rule 144 and Rule 144A.  Upon the request of any Holder, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such information and requirements.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Availability of Rule 144 Not Excuse for
Obligations under Section 2.  The fact that Holders of Registrable Notes may
become eligible to sell such Registrable Notes pursuant to Rule 144 shall not
(1) cause such Notes to cease to be Registrable Notes or (2) excuse the
Company’s and the Guarantors’ obligations set forth in Section 2 hereof,
including without limitation the obligations in respect of an Exchange Offer,
Shelf Registration and Additional Interest.

 

10.                               Underwritten Registrations of Registrable
Notes

 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an Underwritten Offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.  The Company shall be required to effect an Underwritten Offering only
if the Company is required to file a Shelf Registration and in no event shall
the Company be required to effect more than three Underwritten Offerings
pursuant to this Agreement.

 

No Holder of Registrable Notes may participate in any Underwritten Registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

11.                               Miscellaneous

 

(a)                                 Remedies. In the event of a breach by either
the Company or the Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Representative, in the
Purchase Agreement, or granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement.  The
Company and the Guarantors agree, subject to Section 4(a) hereof, that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by either the Company or the Guarantors of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, the Company shall (and shall cause each
Guarantors to) waive the defense that a remedy at law would be adequate.

 

(b)                                 No Inconsistent Agreements.  The Company and
the Guarantors have not entered, as of the date hereof, and the Company and the
Guarantors shall not enter, after the date of this Agreement, into any agreement
with respect to any of its securities that would prevent consummation of the
Exchange Offer, the effectiveness of a Shelf Registration or the performance by
the Company or the Guarantors of their other obligations hereunder or otherwise
conflicts with the provisions hereof.  The Company and the Guarantors have not
entered and will not enter into any

 

26

--------------------------------------------------------------------------------


 

agreement with respect to any of its securities that will grant to any Person
piggy-back rights with respect to a Registration Statement.

 

(c)                                  Adjustments Affecting Registrable Notes. 
The Company shall not, directly or indirectly, take any action with respect to
the Registrable Notes as a class that would adversely affect the ability of the
Holders to include such Registrable Notes in a registration undertaken pursuant
to this Agreement.

 

(d)                                 Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, otherwise
than with the prior written consent of the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Notes in
circumstances that would adversely affect any Holders of Registrable Notes;
provided, however, that Section 8 and this Section 11(d) may not be amended,
modified or supplemented without the prior written consent of each Holder. 
Notwithstanding the foregoing, a waiver or consent to or depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Notes whose securities are being tendered
pursuant to the Exchange Offer or sold pursuant to a Registration Statement and
that does not directly or indirectly affect, impair, limit or compromise the
rights of other Holders of Registrable Notes may be given by Holders of at least
a majority in aggregate principal amount of the Registrable Notes being tendered
or being sold by such Holders pursuant to such Registration Statement.

 

(e)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, registered first-class mail, next-day air courier or facsimile:

 

(i)                                     if to a Holder of Securities or to any
Participating Broker-Dealer, at the most current address of such Holder or
Participating Broker-Dealer, as the case may be, set forth on the records of the
registrar of the Notes, with a copy in like manner to the Representative as
follows:

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

Attention:  High Yield

Facsimile: 212-618-2210

 

with a copy to:

 

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

Attention:  Michael Baker

 

27

--------------------------------------------------------------------------------


 

(ii)                                  if to the Representative, at the address
specified in Section 11(e)(1);

 

(iii)                               if to the Company or any Guarantors, as
follows:

 

iGATE Corporation

6528 Kaiser Drive

Fremont, California 94555

Facsimile:  (510) 896-3010

Attention:  General Counsel

 

with a copy to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Facsimile No.:  (212) 446-6460

Attention:  Joshua N. Korff

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed; one Business
Day after being timely delivered to a next-day air courier guaranteeing
overnight delivery; and when receipt is acknowledged by the addressee, if sent
via facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

(f)                                   Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto, including, without limitation and without the need
for an express assignment, subsequent Holders of Securities.

 

(g)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE

 

28

--------------------------------------------------------------------------------


 

CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS.  THE COMPANY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
THE COMPANY IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS SAID
ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE COMPANY IN ANY OTHER JURISDICTION.

 

(j)                                    Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. 
It is hereby stipulated and declared to be the intention of the parties that
they would have executed the remaining terms, provisions, covenants and
restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

(k)                                 Securities Held by the Company or Its
Affiliates.  Whenever the consent or approval of Holders of a specified
percentage of Securities is required hereunder, Securities held by the Company
or its affiliates (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(l)                                     Third Party Beneficiaries.  Holders and
Participating Broker-Dealers are intended third party beneficiaries of this
Agreement and this Agreement may be enforced by such Persons.  No other Person
is intended to be, or shall be construed as, a third party beneficiary of this
Agreement.

 

29

--------------------------------------------------------------------------------


 

(m)                             Entire Agreement.  This Agreement, together with
the Purchase Agreement and the Indenture, is intended by the parties as a final
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein and any and all
prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchasers on the one hand and the Company and the Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

iGATE CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

iGATE TECHNOLOGIES INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

iGATE INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

iGATE HOLDING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

RBC Capital Markets, LLC

Deutsche Bank AG, Singapore Branch

UBS Securities LLC

 

 

By: RBC CAPITAL MARKETS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

On Behalf of Itself and

as Representative of the Several Initial Purchasers

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

INITIAL PURCHASERS

 

RBC CAPITAL MARKETS, LLC

DEUTSCHE BANK AG, SINGAPORE BRANCH

UBS SECURITIES LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF OPINION OF

Kirkland & Ellis LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF 10b-5 LETTER OF

Kirkland & Ellis LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF
GENERAL COUNSEL OF THE COMPANY

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION OF REED SMITH LLP

 

--------------------------------------------------------------------------------